 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT 10.1

 

HUMANA MARKETING & DISTRIBUTION AGREEMENT

 

BETWEEN

 

HUMANA MARKETPOINT, INC. AND HUMANA INSURER AFFILIATES

 

AND

 

GRANDPARENTS HEALTH PLANS, LLC

 

 

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

HUMANA MARKETING & DISTRIBUTION AGREEMENT

 

THIS MARKETING & DISTRIBUTION AGREEMENT (the “Agreement”), effective as of
September 1, 2012, is made and entered into by and between HUMANA MARKETPOINT,
INC., a Kentucky corporation whose principal place of business is 500 West Main
Street, Louisville Kentucky 40202, and, for purposes of Article 1 and Exhibits
3A, 3B, 4, and 5, affiliates of HUMANA MARKETPOINT, INC. that offer or insure
the Products (the “Humana Insurer Affiliates,” and with HUMANA MARKETPOINT,
INC., “Humana”), and GRANDPARENTS HEALTH PLANS, LLC, a Florida limited liability
company subsidiary of Grandparents.com, Inc., operator of the Grandparents.com
website and affiliated sites over which Grandparents.com, Inc., has over 50%
ownership and voting control, with a principal address of 5299 DTC Blvd, Suite
425, Greenwood Village, CO 80111, and its subsidiaries and affiliates that
produce insurance business (collectively, “Group Producing Agency” or “GPA”).
Humana and GPA hereinafter may be referred to individually as a “Party,” or
collectively as the “Parties.”

 

WITNESSETH :

 

WHEREAS, Humana offers Products as defined in Exhibit 1 – Approved Products
(collectively “Products”);

 

WHEREAS, GPA is authorized to act as a broker or managing general agent and is
an insurance agency licensed to sell Products in all states and other
jurisdictions in which GPA intends to sell the Products under this Agreement as
defined in Exhibit 2 – Definition of Service Area (“Service Area”);

 

WHEREAS, the Parties desire that GPA be authorized to offer and sell the
Products through licensed and appointed employed or contracted agents of GPA
(“GPA Agents”) all in accordance with and subject to the terms and conditions
set forth more fully herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the Parties hereto agree as follows:

 

ARTICLE 1

 

APPOINTMENT OF GPA AND GPA RESPONSIBILITIES

 

SECTION 1.1 PRODUCTS. Humana hereby extends to GPA the right to solicit and sell
Products, as specified in Exhibit 1 – Approved Products, which may be amended at
any time upon written notice from Humana, to individuals residing within the
Service Area, provided that GPA and any such sale comply with the terms and
conditions of this Agreement. GPA is specifically restricted from marketing
and/or selling Products to individuals residing outside of the Service Area as
defined in Exhibit 2 – Definition of Service Area of this Agreement.

 

Grandparents Health Plans LLC Affinity MDA 9-1-121

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SECTION 1.2 SELECTION OF AGENTS. Humana hereby authorizes GPA to select
representatives who are employed by or contracted with GPA for appointment with
Humana for the solicitation and sales of the Products in Service Area. GPA will
cause all necessary appointment forms for each representative to be completed
and shall forward to Humana all completed appointment forms for final
processing. Every representative of GPA shall be advised that said
representative's actions in connection with the sale of the Products are subject
to the terms and conditions contained in the Agreement and all applicable
Exhibits and Addenda thereto. Humana shall have sole discretion to appoint,
refuse to appoint, or terminate the appointment of any representative as an
insurance agent of Humana. Upon termination of the appointment, GPA shall
promptly advise representative within five (5) calendar days of such termination
of authorization to sell the Products and shall otherwise take all additional
actions necessary to terminate the sales activities of such GPA Agent or other
GPA representative contemplated under this Agreement.

 

SECTION 1.3 GPA AND GPA AGENTS’ INSURANCE COMPLIANCE. Prior to allowing any GPA
Agent to solicit or sell any Products, GPA shall obtain and maintain in effect,
on its behalf, any and all licenses and appointments legally required to perform
its responsibilities under this Agreement. GPA shall provide to Humana evidence
of such licenses promptly upon request. Prior to allowing any GPA Agent to
solicit or sell the Products, GPA shall also require any GPA Agent to be validly
licensed as a life and health insurance agent in accordance with the applicable
jurisdictional requirements for the solicitation and sale of the Products. In
the event a GPA Agent or other GPA representative fails or refuses to submit to
supervision of GPA or otherwise fails to meet the rules and standards imposed by
GPA on its representatives, GPA shall advise Humana of this fact immediately.
GPA shall also immediately notify such GPA Agent or representative that he or
she is no longer authorized to sell any Products, and GPA shall take whatever
additional action may be reasonably necessary to terminate the sales activities
of such GPA Agent or representative relating to the Products.

 

SECTION 1.4 QUALIFICATIONS OF AGENTS. GPA shall not permit any representative to
offer or sell the Products in any state or jurisdiction on behalf of GPA unless
GPA and such representative is (i) first duly appointed as a GPA Agent by the
specific Humana Insurer Affiliate(s) offering or issuing the specific Product,
and (ii) appropriately licensed to offer and sell the Products under the
insurance laws of the state or jurisdiction for the specific Humana Insurer
Affiliate(s) offering or issuing the specific Product.

 

SECTION 1.5 [***]

 

Grandparents Health Plans LLC Affinity MDA 9-1-122

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SECTION 1.6 SERVICING POLICYHOLDERS. Humana shall be responsible for all service
requirements and administration regarding issued Products, including, but not
limited to, claims processing, policy issuance, policy changes, pricing, and
sales made through Humana’s call center and websites. GPA shall have no
authority to make, alter, modify or discharge any plan, policy or contract;
extend any provision thereof; extend the time for payments; waive any
forfeiture; deliver any individual policy or contract or incur any debts or
expenses for which Humana may be liable. GPA shall not otherwise be prohibited
or restricted from assisting and providing service to individuals who have
purchased Products through GPA. Subject to HIPAA, Gramm-Leach-Bliley Act and any
and all other applicable state or federal laws and regulations governing the use
of personally identifiable information, the right to use the name of insured
persons who have purchased Products under this Agreement, shall be the sole
right of Humana.

 

SECTION 1.7 MUTUAL COOPERATION. Humana and GPA shall cooperate with each other
in all commercially reasonable ways necessary to carry out the intent and
purpose of this Agreement. At the request of either Party, the Parties shall
meet on a quarterly basis to assess their respective performance and to develop
plans to improve such performance. Humana or its employee, subcontractor, or
agent shall have direct communication access to GPA’s sales management and its
sales and support personnel, including GPA Agents, through use of mail, e-mail,
facsimile, or telephone, to update them on such matters as Humana may determine
are necessary to the continued development of such personnel, including Product
development and revisions, and sales results.

 

SECTION 1.8 PRODUCT SPECIFIC TERMS AND CONDITIONS. GPA agrees to comply, and
shall require all GPA Agents to comply, with all additional Product-specific
terms and conditions set forth in Exhibit 3(A and/orB) – Product-Specific
Addenda. GPA and GPA Agents are required to communicate accurately Product plan
design to the prospective member during any sales presentation and/or
enrollment; without limiting the foregoing, when attempting to market or sell
any HMO Product, GPA and GPA Agent are required to communicate the process of
selecting a primary care physician (“PCP”) and the need for a referral from the
PCP prior to consulting with any specialist once enrolled in an HMO Product.

 

SECTION 1.9 COMMISSIONS, ADMINISTRATIVE FEES, AND OVERRIDES. Humana shall
arrange for payment to GPA of commissions payable on sales of the Products sold
as further set forth in Exhibit 3(A and/or B) – Product-Specific Addenda. In
addition and to the extent applicable, Humana shall pay GPA the administrative
fees and/or overrides described in Exhibit 3(A and/or B) – Product-Specific
Addenda as consideration for the administrative services set forth therein.

 

ARTICLE 2

 

MARKETING MATERIALS

 

SECTION 2.1 SUPPLY AND FORM OF APPLICATIONS. Humana shall have full
responsibility for the form and content of applications and shall provide GPA
with access to an enrollment application system without charge. GPA may use its
own enrollment application system if approved in writing by Humana. Humana shall
provide GPA, without charge, with electronic/online versions of the application
forms, and for Medicare Products, with as many copies of the forms required for
Product enrollment as GPA may reasonably request. GPA shall require use of any
enrollment application system provided by Humana in lieu of paper-based
applications whenever practical. Humana reserves the right in its sole
discretion to review and/or reject any applications and to return or refund to
an applicant such applicant’s fee. In the event that Humana rejects an
application solicited by a GPA Agent, Humana will return all fees paid by the
applicant to such applicant and will promptly notify GPA in writing of any such
action.

 

Grandparents Health Plans LLC Affinity MDA 9-1-123

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SECTION 2.2 SUPPLY AND DISTRIBUTION OF PROMOTIONAL MATERIAL.

 

(a)The production and distribution expenses of any promotional, sales, and
advertising material to be used and/or distributed by GPA in direct-mail
campaigns, online campaigns, or any other marketing campaign (“Direct-Mail
Product Marketing Materials”) related to Products, or Medicare-related products
in general, if any, shall be the responsibility of GPA, provided that all
Direct-Mail Product Marketing Materials produced by GPA must be approved by
Humana prior to any distribution by GPA. Humana will file such Direct-Mail
Product Marketing Materials or will cause such Direct-Mail Product Marketing
Materials to be filed with regulatory authorities, if required by applicable
law, rule, or regulation. Under no circumstances shall GPA use and/or distribute
any Direct-Mail Product Marketing Materials, unless those items have been
approved in writing by Humana. If requested by GPA, Humana will provide
templates of approved marketing materials in order to ensure compliant marketing
practices. Any manuals, applications, policy lists and all supplies furnished to
GPA by Humana shall remain the property of Humana and shall be immediately
returned to Humana upon the expiration or termination of this Agreement.

 

(b)The production and distribution expenses of Humana-produced promotional,
sales, and advertising material to be used and/or distributed by GPA upon
Humana’s sole determination (“Humana-Produced Product Marketing Materials”)
related to Products shall be the sole responsibility of Humana. GPA shall not
copy or otherwise reproduce, modify or make alterations to, in whole or in part,
any Humana-Produced Product Marketing Materials, including but not limited to
product marketing materials templates, provided by Humana to GPA without the
express prior written consent of Humana.

 

SECTION 2.3 TELEMARKETING. To the extent GPA engages in telemarketing activities
to market Products under this Agreement, GPA shall establish a comprehensive
telemarketing compliance program to ensure all state and federal rules governing
telemarketing and “Do Not Call” lists are met.

 

SECTION 2.4 SECURITY. GPA shall comply with Humana’s Information Technology
Security requirements set forth in Exhibit 4 – Information Technology Security.

 

Grandparents Health Plans LLC Affinity MDA 9-1-124

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ARTICLE 3

 

CONFIDENTIALITY AND INTELLECTUAL PROPERTY RIGHTS

 

SECTION 3.1 CONFIDENTIALITY. GPA will regard and preserve as trade secrets,
proprietary and confidential all past, present and future business activities
and all information related to the business of Humana, its parent company and
its subsidiaries and affiliated companies and its or their clients, members
and/or enrollees, that may be obtained from any source, whether written or oral,
as well as all information on Humana's mainframe, networks, LANs and
workstations and all software, middleware, firmware, groupware and licensed
internal code whether owned or licensed currently or in the future accessed by
GPA by any direct or remote access method and also including but not limited to
any information relating to the pricing, software or technical information,
hardware, methods, processes, financial data, lists, apparatus, statistics,
program, research, development or related information of Humana, its
subsidiaries or affiliated companies or its clients, patients, members and/or
enrollees concerning past, present or future business activities of said
entities, and/or the results of the provision of Products provided by Humana
under this Agreement (collectively “Confidential Information”). Except as
reasonably required to perform its duties and obligations under this Agreement
or as required under applicable law, GPA shall not, directly or indirectly,
disclose, sell or otherwise transfer or make available to any third party, or
use for any purpose, any Confidential Information. Without limiting the
foregoing, GPA shall not communicate or otherwise utilize the social security
number, of any Humana client, member, beneficiary, subscriber or enrollee for
purposes other than meeting internal administrative business needs as restricted
by state rules, laws, and regulations or as required by Humana and shall not
utilize the social security number of any client, member, beneficiary,
subscriber or enrollee on any external communication to that client, member,
beneficiary, subscriber or enrollee.

 

Upon the written request of Humana, GPA shall deliver to Humana all items,
including, but not limited to, data, drawings, descriptions, test data or other
papers or documents, which may contain any Confidential Information, as well as
any copies thereof, that GPA has in its possession.

 

Confidential Information does not include information that: (i) has been
previously published or is now or becomes public knowledge through no fault of
GPA; (ii) can be established by documentary evidence to have been in the lawful
possession of GPA at the time of disclosure; (iii) can be established by
documentary evidence to have been made available to GPA, without restriction on
disclosure, by a third party not under obligation of confidentiality with
respect to the disclosed information; (iv) can be established by documentary
evidence to have been independently developed or sourced by GPA; (v) constitutes
know-how which in ordinary course becomes indistinguishable from the know-how of
GPA; or (vi) is in response to a valid order by a court of competent
jurisdiction or otherwise required by law.

 

SECTION 3.2 PROTECTED HEALTH INFORMATION. In addition to the confidentiality
obligations set forth herein, Protected Health Information (“PHI”) shall be kept
confidential and protected in accordance with Exhibit 5 – HIPAA Business
Associate Agreement (“BAA”). If there is any conflict between the terms of this
Agreement and the BAA, the BAA shall govern.

 

Grandparents Health Plans LLC Affinity MDA 9-1-125

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SECTION 3.3 NAME AND LOGO. GPA shall not use the name or mark of Humana in any
advertising or publicity releases without securing the prior written approval of
Humana. GPA shall make no use or reference to the name of any Humana associate,
the Humana name, or the Humana logo in any advertising, marketing or other
material in any way unless prior written permission is received by Humana in
each circumstance for each such use or reference. Humana reserves the right to
terminate this Agreement immediately without any cure period if GPA violates its
obligations as set forth in this section and such violation shall be considered
a Material Breach, as defined in section 7.3 of this Agreement.

 

SECTION 3.4 MATERIAL BREACH. GPA acknowledges and agrees that, in the event of
any breach of this Article 3 by GPA or any GPA Agent or other GPA
representative, Humana will be irreparably and immediately harmed and unable to
be made whole by monetary damages. It is accordingly agreed that Humana, in
addition to any other remedy to which it may be entitled at law or in equity,
will be entitled, without notice or bond, to temporary restraining orders and
permanent injunctions prohibiting disclosure of the Confidential Information by
GPA and any and all persons acting in concert with GPA and/or to compel specific
performance of this Agreement. GPA agrees to indemnify Humana, and its
successors and permitted assigns, for all damages, costs, and expenses
(including, without limitation, its reasonable attorneys’ fees) as a consequence
of GPA’s unauthorized disclosure or use of any Confidential Information or in
pursuit of any remedy therefore.

 

SECTION 3.5 INTELLECTUAL PROPERTY RIGHTS. GPA agrees that Humana is the sole
owner of all Confidential Information disclosed to GPA. Nothing in this
Agreement will be construed to convey to GPA any right, title, interest or
copyright in any Confidential Information or any license to use, sell, exploit,
copy or further develop any such Confidential Information. Humana retains the
right to all of its ideas, know-how, skills, tools, techniques, intellectual
property and processes belonging exclusively to Humana prior to this Agreement.

 

SECTION 3.6 SURVIVAL. This Article 3 shall survive any termination or expiration
of this Agreement.

 

ARTICLE 4

 

INDEMNIFICATION

 

SECTION 4.1 INDEMNIFICATION. Each Party (the “Indemnifying Party”) shall
indemnify, defend and hold harmless the other Party and any officer, director,
employee, or agent of such other Party (each, an “Indemnified Party”), against
any and all losses, claims, damages, or liabilities (including any
investigative, legal and other expenses reasonably incurred in connection with,
and any amounts paid in settlement of, any action, suit, or proceeding or any
claim asserted) (collectively, “Losses”), to which an Indemnified Party may
become subject, insofar as such Losses arise out of or are based upon:

 

Grandparents Health Plans LLC Affinity MDA 9-1-126

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(a)a breach by the Indemnifying Party of any representation, warranty, or
agreement contained in this Agreement;

 

(b)any willful misconduct or negligence by the Indemnifying Party, in the
performance of, or failure to perform, its respective obligations under this
Agreement, except to the extent such Losses result from the willful misconduct
or negligence of an Indemnified Party;

 

(c)violation(s) by the Indemnifying Party of applicable federal or state
insurance laws or regulations; or

 

(d)An actual or alleged direct or indirect omission or commission by the
Indemnifying Party that causes an Indemnified Party to violate any applicable
law.

 

An Indemnified Party will look to the assets of the Indemnifying Party for such
indemnification or any insurance coverage of the Indemnifying Party, and not to
any officer, director, member, employee, representative, agent, or affiliate of
the Indemnifying Party.

 

SECTION 4.2 NOTIFICATION AND PROCEDURES. After receipt by GPA under this
Agreement of notice of the commencement of any action, if a claim in respect
thereof is to be made against GPA, GPA will notify Humana in writing of the
commencement thereof as soon as practicable thereafter, provided that the
omission so to notify Humana will not relieve GPA from any liability under this
Agreement. GPA shall have the right to retain its own counsel, but the
reasonable fees and expenses of such counsel shall be at the expense of GPA.

 

SECTION 4.3 LEGAL PROCEEDINGS. Both Parties will communicate and cooperate in
any action or settlement, but each Party retains the right to settle and resolve
disputes with third parties on its own behalf. GPA, GPA Agents, and any
employees or agents assisting GPA in the performance of its obligations under
this Agreement shall be made available to Humana, at no cost to Humana, to
testify as witnesses, or otherwise, in the event of demands, claims, litigation
or administrative proceedings being made against Humana, its directors,
officers, employees, or agents that involve the GPA, GPA Agents, or any
employees or agents assisting GPA.

 

Section 4.4 Insurance Requirements. During the term of this Agreement, GPA
agrees to purchase the following insurance coverage from an authorized insurance
company:

 

(a)            GPA shall carry worker's compensation insurance as required by
the laws of the country and state in which work is being performed;

 

(b)            GPA shall carry comprehensive general liability insurance with
limits for bodily injury and property damage of not less than $3,000,000 in the
aggregate and per occurrence;

 

(c)            GPA shall carry employee theft & dishonesty (fidelity) coverage
for claims arising from fraudulent or dishonest acts on the part of any GPA
employee and GPA providing services under this Agreement. This fidelity coverage
shall have limits of not less than $1,000,000 in the aggregate and per
occurrence; and

 

(d)            GPA shall carry errors and omissions (professional liability)
coverage with limits of not less than $3,000,000 for each occurrence.

 

Grandparents Health Plans LLC Affinity MDA 9-1-127

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Humana shall be named as an additional insured on coverage described in
subsections (b), (c), and (d) above and Humana shall be listed as a party to
receive notice of cancellation by the insurance company. GPA shall also provide
certificates of insurance promptly upon Humana’s request. Such above insurance
shall not be reduced nor canceled by GPA unless such insurance be replaced by
another qualified carrier without a lapse of coverage. Any changes in carriers
under subsection (d) above shall include a retroactive date covering any losses
from the effective date of this Agreement. Such insurance shall be primary and
noncontributory to any insurance maintained by Humana.

 

SECTION 4.5 SURVIVAL. Sections 4.1, 4.2, and 4.3 shall survive any termination
or expiration of this Agreement.

 

ARTICLE 5

 

GOVERNING LAW AND DISPUTE RESOLUTION

 

SECTION 5.1 GOVERNING LAW. The validity, construction and performance of this
Agreement and the legal relations among the Parties to this Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Kentucky without giving effect to its conflict of law principles. This Agreement
will not be governed by the United Nations Convention on Contracts for the
International Sale of Goods, the application of which is expressly excluded.

 

SECTION 5.2 VENUE. The Parties agree that the federal or state courts sitting in
Jefferson County, Kentucky, shall be the exclusive courts of jurisdiction and
venue for any litigation, special proceeding or other proceeding as between the
Parties that may be brought, or arise out of, or in connection with, or by
reason of this Agreement.

 

SECTION 5.3 COMPLIANCE WITH THE LAW. GPA agrees that it will comply with all
applicable state and federal laws and regulations governing the Products and/or
the conduct of GPA and GPA Agents under this Agreement. Without limiting the
foregoing, to the extent Humana has delegated any of its responsibilities or
services as a carrier to GPA, GPA shall comply with all laws and regulatory
requirements or obligations specifically placed on carriers with regard to such
responsibilities or services. GPA shall not discriminate in its employment
practices against any person by reason of race, age, creed, handicap, religion,
color, sex, sexual orientation, disability or national origin. GPA agrees to
comply with laws and orders relating to the employment of handicapped, the
employment of veterans and the use of minority business enterprises, as well as
any and all other federal, state, county and local laws, ordinances, regulations
and codes, as well as the applicable laws and/or regulations of any foreign
jurisdiction, to the extent that same are applicable to this Agreement.

 

Grandparents Health Plans LLC Affinity MDA 9-1-128

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SECTION 5.4 REGULATORY CHANGES AND REFORM. The Parties acknowledge that each of
their abilities to perform those duties as defined by this Agreement, including
the payment of compensation and sale of Product, may be impacted by federal and
or state legislation or regulation reform (“Reform”). Should such Reform occur
and should the impact of such Reform modify the regulations, business practices,
or the economic model under which Humana and GPA perform their duties, Humana
may modify this Agreement to reflect any material change resulting from such
regulation, business practice, or economic model change, by providing written
notice to GPA. The timing to implement such modification shall be controlled by
the Reform and shall be stated in said written notice.

 

SECTION 5.5 DISPUTE RESOLUTION. “Dispute” shall be defined as a disagreement
that the Parties have been unable to resolve by the normal and routine channels
ordinarily used for such matters with customer service representatives or other
designated personnel of each Party handling inquiries and complaints through
informal contact. The Parties intend that all Disputes arising under this
Agreement be resolved expeditiously, amicably, and at the level within each
Party’s organization that is most knowledgeable about the disputed issue.
Written notice shall be given by the disputing Party to the other Party setting
forth the nature and details of any Dispute (a “Dispute Notice”). The Parties
shall use their reasonable good faith efforts to resolve any Dispute. If the
Parties are still unable to resolve the Dispute within sixty (60) days from the
issuance of the initial Dispute Notice, either Party may choose to arbitrate the
dispute pursuant to Section 5.6 below.

 

SECTION 5.6 ARBITRATION.

 

(a)Agreement to Arbitrate. The Parties agree that any Dispute arising out of
this Agreement which cannot be settled by mutual agreement pursuant to Section
5.5 shall be submitted to final and binding arbitration under the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”), including
Disputes concerning the scope, validity, or applicability of this agreement to
arbitrate (“Arbitration Agreement”). The Parties agree that this Arbitration
Agreement is subject to, and shall be interpreted in accordance with, the
Federal Arbitration Act, 9 U.S.C. §§1-14. No claim or allegation shall be
excepted from this Arbitration Agreement, including alleged breaches of the
Agreement, alleged violations of state or federal statutes or regulations, tort
or other common law claims, and claims of any kind that a Party to the Agreement
has conspired or coordinated with, or aided and abetted, on or more third
parties in violation of law. Without limiting the foregoing, this Arbitration
Agreement requires arbitration of Disputes involving antitrust, racketeering and
similar claims. This Arbitration Agreement supersedes any prior arbitration
agreement between the Parties. The Parties agree to arbitrate Disputes arising
from the Parties’ business relationship prior to the effective date of the
Agreement under the terms of this arbitration provision. This Arbitration
Agreement, however, does not revive any claims that were barred by the terms of
prior contracts, by applicable statutes of limitations or otherwise.

 

(b)Arbitration Process. The arbitration shall be conducted by one neutral
arbitrator selected by the Parties from a panel of arbitrators proposed by the
AAA. The arbitrator shall have prior professional, business or academic
experience in healthcare, managed care, or health insurance matters. In the
event of an arbitration of antitrust claims, the arbitrator shall have prior
professional, business or academic experience in antitrust matters. The
arbitration shall be conducted in Louisville, Kentucky. The cost of any
arbitration proceeding(s) hereunder shall be borne equally by the Parties. Each
Party shall be responsible for its own attorneys’ fees and such other costs and
expenses incurred related to the proceedings, except to the extent the
applicable substantive law specifically provides otherwise.

 

Grandparents Health Plans LLC Affinity MDA 9-1-129

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(c)Joinder; Class Litigation. Any arbitration under this Arbitration Agreement
shall be solely between Humana and GPA, shall not be joined with another
lawsuit, claim, dispute or arbitration commenced by any other person, and may
not be maintained on behalf of any purported class.

 

(d)Expense of Compelling Arbitration. If either Party commences a judicial
proceeding asserting claims subject to this Arbitration Agreement or refuses to
participate in an arbitration commenced by the other Party, and the other Party
obtains a judicial order compelling arbitration of such claims, the Party that
commenced the judicial proceeding or refused to participate in an arbitration in
violation of this Arbitration Agreement shall pay the other Party’s costs
incurred in obtaining an order compelling arbitration, including the other
Party’s reasonable attorneys’ fees.

 

(e)Judgment on the Decision and Award. Judgment upon the decision and award
rendered by an arbitrator under this Arbitration Agreement may be entered in any
court having jurisdiction thereof.

 

(f)Notwithstanding the foregoing, nothing in this Section 5.6 shall prevent
either Party from seeking injunctive relief from a court of competent
jurisdiction.

 

ARTICLE 6

 

COMPLAINTS, INVESTIGATIONS, AND DISCIPLINARY PROCEEDINGS

 

SECTION 6.1 COOPERATION. Each Party hereto shall cooperate fully in any
regulatory investigation, proceeding, or inquiry, or in any judicial proceeding
arising in connection with this Agreement or the activities contemplated by this
Agreement.

 

SECTION 6.2 NOTIFICATION. The Parties agree that each Party will notify the
other Party in writing in a timely fashion of any material developments or
regulatory actions that would affect the sale of the Products under this
Agreement.

 

SECTION 6.3 RIGHT TO AUDIT. GPA shall keep and hold regular and accurate records
of all transactions related to this Agreement. Humana shall have the right to
audit such records as required by law and shall provide GPA reasonable notice of
its intent to exercise such right. Records shall be preserved for a period of at
least ten years or longer if required by law, and shall be open to examination
and available for review and copying by Humana. GPA shall bear its own expenses
related to any audits or reviews conducted pursuant to this Section 6.3. If any
audit results in an adjustment to prior billings/compensation (either an
overcharge in billings or underpayment to GPA), then Humana will make such
adjustment, as the case may be, within forty-five (45) days of receiving written
notice and invoice of such audit findings.

 

SECTION 6.4 SURVIVAL. This Article 6 shall survive any termination or expiration
of this Agreement.

 

Grandparents Health Plans LLC Affinity MDA 9-1-1210

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ARTICLE 7

 

TERM AND TERMINATION

 

SECTION 7.1 EFFECTIVE DATE. The effective date of this Agreement shall be
September 1, 2012 (“Effective Date”).

 

SECTION 7.2 TERM. The term of this Agreement will be three (3) years from the
Effective Date.

 

SECTION 7.3 TERMINATION FOR CAUSE. In the event a Party commits any Material
Breach of this Agreement, then the other party may terminate this Agreement by
providing the breaching Party with thirty (30) calendar days written notice
describing the Material Breach in reasonable detail and, if such Material Breach
can be cured, providing the breaching Party an opportunity to cure such Material
Breach to the reasonable satisfaction of the non-breaching Party. In the event
the breaching Party fails to cure the Material Breach within said thirty (30)
calendar-day period, this Agreement shall automatically terminate. For purposes
of this Agreement, a Material Breach shall be defined as a Party’s failure to
perform its duties and obligations as required by this Agreement, including, but
not limited to, breach of (i) privacy, confidentiality, or security obligations;
(ii) payment obligations; (iii) service obligations due to issuer insolvency; or
(iv) regulatory requirements (“Material Breach”).

 

SECTION 7.4 TERMINATION NOT FOR CAUSE. Either Party may terminate this
Agreement, without cause, upon ninety (90) calendar days’ written notice to the
other Party.

 

SECTION 7.5 CONTINUATION OF OBLIGATIONS. Notwithstanding any termination of this
Agreement, each Party to this Agreement will continue in the performance of all
duties and obligations hereunder for all Products issued prior to the
termination of this Agreement until such time as all underlying policies for
such issued Products have been terminated. Termination of this Agreement for any
reason, including for cause, (i) will terminate all underlying GPA appointments
by the Humana Insurer Affiliates, but (ii) will not terminate GPA's rights to
any and all commission or administrative fee payments due and coming due on
Medicare Advantage Products sold prior to such termination. For all other
Products, upon termination of the Agreement by Humana pursuant to Section 7.3
above, Humana shall not be obligated to continue to pay GPA any commissions or
administrative fees for policies sold by GPA prior to the termination of this
Agreement.

 

ARTICLE 8

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 8.1 REPRESENTATIONS AND WARRANTIES OF GPA. As of the Effective Date, and
throughout the term of this Agreement, GPA represents and warrants to Humana as
follows:

 

Grandparents Health Plans LLC Affinity MDA 9-1-1211

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(a)GPA is a limited liability company duly organized, validly existing, and in
good standing under the laws of the State of Florida, with the corporate power
and authority to execute, deliver, and perform its obligations under this
Agreement;

 

(b)GPA complies with applicable laws, rules, and regulations in each State or
territory in the Service Area;

 

(c)This Agreement has been duly authorized, executed on behalf of GPA by a
person with signatory authority for GPA, and delivered by GPA and is a legal,
valid, and binding agreement of GPA, enforceable against GPA in accordance with
its terms except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principals of equity;

 

(d)GPA materials and data made available to Humana hereunder and information
contained therein (“GPA Materials”) will be as complete, accurate, and current
as is reasonably obtainable in view of commercially usual and customary methods
of compilation and the nature and accuracy of GPA Materials and data sources;

 

(e)The Violent Crime Control and Law Enforcement Act (18 U.S.C. 1033 et seq.)
makes it a crime for individuals convicted of certain felonies to willfully
engage in the business of insurance. By entering into this Agreement, GPA
warrants that they are not prevented from engaging in insurance business under
the Violent Crime Control and Law Enforcement Act or any other applicable law.

 

(f)GPA agrees to advise Humana in writing within thirty (30) days upon notice
that a GPA Agent has been convicted of any felony at any time this Agreement is
in effect.

 

SECTION 8.2 NOTIFICATION. Each Party to this Agreement agrees to immediately
(within five (5) calendar days) notify the other Parties to this Agreement in
writing if any of its representations and warranties made herein becomes
inaccurate or untrue in any material respect during the term of this Agreement.

 

ARTICLE 9

 

MISCELLANEOUS

 

SECTION 9.1 FORCE MAJEURE. No Party to this Agreement shall be liable for delay
or failure in the performance of its contractual obligations (except for
obligation to pay for any sums due and owing, or for services already performed)
arising from any one or more events which are beyond its reasonable control.
Upon such delay or failure affecting one Party, that Party shall notify the
other Party and use all reasonable endeavors to cure or alleviate the cause of
such delay or failure with a view to resuming performance of its contractual
obligations as soon as practicable. Notwithstanding the foregoing, in every case
the delay or failure to perform must be beyond the control and without the fault
or negligence of the Party claiming excusable delay. Performance times under
this Agreement shall be considered extended for a period of time equivalent to
the time lost because of any delay which is excusable hereunder; provided,
however, that, if any such delay shall be anticipated to last more than thirty
(30) days or, in the aggregate, last for a period of more than thirty (30) days,
the Party not relying on the excusable delay, at its option, may terminate this
Agreement. Notwithstanding this Article 9.1, in the event that GPA claims
excusable delay hereunder, Humana shall also have the right at any time during a
delay to either obtain substitute performance from a third party or perform the
services itself, without obligation or liability to GPA, during the period of
any such delay.

 

Grandparents Health Plans LLC Affinity MDA 9-1-1212

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SECTION 9.2 ASSIGNMENT. Neither Party may assign this Agreement, and/or any of
its rights and obligations hereunder without the prior written consent of the
other Party, such consent not to be unreasonably withheld, conditioned or
delayed; provided, however, that Humana may assign this Agreement to a
wholly-owned subsidiary or a successor corporation through merger,
consolidation, transfer or any other change of control without the consent of
GPA. Any attempted assignment without consent shall be void and of no effect.
Subject to the foregoing, all of the terms, conditions, covenants, and
agreements contained herein shall inure to the benefit of, and be binding upon,
any permitted assignees of the respective Parties hereto. It is further
understood and agreed that consent by either Party to such assignment in one
instance shall not constitute consent by the Party to any other assignment.

 

SECTION 9.3 LIABILITY. EXCEPT FOR GPA’S OBLIGATIONS AS SET FORTH IN ARTICLES 3
(CONFIDENTIALITY AND INTELLECTUAL PROPERTY RIGHTS) AND 4 (INDEMNIFICATION), IN
NO EVENT SHALL HUMANA OR GPA BE LIABLE, ONE TO THE OTHER, FOR INDIRECT, SPECIAL
OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE FURNISHING,
PERFORMANCE, OR USE OF ANY PRODUCTS OR SERVICES PROVIDED PURSUANT TO THIS
AGREEMENT.

 

SECTION 9.4 MODIFICATIONS AND AMENDMENTS. Humana shall have the right to modify,
amend, or supplement this Agreement or any exhibit hereto unilaterally and
without the consent of GPA by written notice from Humana and shall take effect
at the date specified in the notice (“Modification Effective Date”). The
Modification Effective Date shall be no sooner than thirty (30) days from the
date such notice is mailed to GPA’s last known address as reflected in Humana’s
records unless such modification, amendment, or supplement is required by state
law, federal law, or CMS regulations to take effect on an earlier date.

 

SECTION 9.5 NO WAIVER. A failure or delay of either Party to enforce at any time
any of the provisions of this Agreement, or to exercise any option which is
herein provided, or to require at any time performance of any of the provisions
hereof, shall in no way be construed to be a waiver of such provision of this
Agreement nor shall it excuse the other Party's performance of such, nor affect
any rights at a later time to enforce the provision.

 

SECTION 9.6 NOTICES. Any written notice required to be given or delivered under
this Agreement shall be in writing and shall be deemed to be duly given if (i)
delivered personally; (ii) by commercial overnight courier; (iii) by certified
or registered mail, postage prepaid, return receipt requested; or (iv) by other
commercial shipping service, including UPS, Fed-Ex, and DHL, signature required,
with tracking number; addressed as follows:

 

Grandparents Health Plans LLC Affinity MDA 9-1-1213

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Original: Humana MarketPOINT, Inc. Grandparents Health Plans LLC   500 West Main
Street 5299 DTC Blvd   Louisville, KY 40202 Suite 425   Attn: VP Alternate
Distribution Greenwood Village, CO 80111       Copy to: Humana Insurer
Affiliates Grandparents.com, Inc.   500 West Main Street 589 Eighth Avenue, 6 FL
  Louisville, KY 40202 New York, NY 10018   Attn: Law Department Attn: CEO

 

Any such notice or other communication shall be deemed to be given as of the
date it is personally delivered or when placed in the mails in the manner
specified. Neither Party shall be allowed to refuse acceptance of delivery.

 

SECTION 9.7 SEVERABILITY. In the event any one or more of the provisions of the
Agreement shall be held by a tribunal of competent jurisdiction to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall be
unimpaired, and the invalid, illegal or unenforceable provision shall be
replaced by a mutually acceptable provision, which, being valid, legal and
enforceable, comes closest to the intention of the Parties underlying the
invalid, illegal or unenforceable provision. If any provision of this Agreement
is held to be excessively broad as to duration, geographical scope, activity or
subject, it is to be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with applicable law.

 

ARTICLE 9.8 ENTIRE AGREEMENT AND PRECEDENCE. This Agreement, including any
exhibits, addenda, or amendments that are attached hereto and incorporated
herein by this reference, constitutes the entire agreement between the Parties
in connection with the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, and any other negotiations and
discussions, whether oral or written, of the Parties and/or affiliates of the
Parties with respect to the same subject matter hereof. There are no warranties,
representations and/or agreements between the Parties in connection with the
subject matter hereof except as specifically set forth or referred to herein. In
the event of any conflict between the terms and conditions of this Agreement and
the terms and conditions of any exhibit, addenda or amendment thereto, the terms
of such exhibit, addenda or amendment (exclusive of any pre-printed terms and
conditions of purchase orders) shall govern.

 

ARTICLE 9.9 EXHIBITS. The following exhibits to this Agreement are expressly
incorporated herein either in full text or by reference:

 

Exhibit 1: Approved Products

Exhibit 2: Definition of Service Area

Exhibit 3A: Medicare Product Addendum

 

Grandparents Health Plans LLC Affinity MDA 9-1-1214

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit 3B: Individual Commercial Product Addendum

Exhibit 4: Information Technology Security

Exhibit 5: HIPAA Business Associate Agreement

 

Signature Page to follow

 

Grandparents Health Plans LLC Affinity MDA 9-1-1215

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed, effective as of the Effective Date.

 

HUMANA MARKETPOINT, INC.   GRANDPARENTS HEALTH PLANS, LLC       By: /s/ Craig C.
Uchytil   By: /s/ David Kikumoto            Name:   Craig Uchytil    Name:  
David Kikumoto           Title: Vice President   Title: CEO           Date:
7/30/12   Date: 7/30/12           Humana Insurer Affiliates                 By:
/s/ Craig C. Uchytil                  Name: Craig Uchytil                  
Title: Vice President                 Date: 7/30/12       

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Signature Page to M&DA

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT 1

 

APPROVED PRODUCTS

 

MEDICARE PRODUCTS

Medicare Advantage (MA)

Medicare Advantage with Prescription Drug Plan (MAPD)

Prescription Drug Plan (PDP)

Medicare Supplement

 

INDIVIDUAL COMMERCIAL PRODUCTS

Major Medical

•Personal Health Plans

•Enhanced, Copay, Value Plans where available

 

Short Term Medical

 

Term Life

 

Dental and Vision Products

•Stand-alone Products (sold stand-alone or jointly with Individual Major
Medical)

oDental Preventive Plus

oFocus Vision

oHI215 Dental

oLoyalty Plus Dental

oNational Dental Discount Plan

oPre-paid C550 Dental

oSimple Choice Dental

oTexas Dental Discount Plan

oVision Care

oVision Direct

•Products Sold Jointly with Individual Major Medical (sold exclusively with
Individual Major Medical)

oTraditional Plus Dental

 

Financial Protection Products

•Cash Cancer Plan

•Critical Illness Plan

•Hospital Cash Plan

•Junior Estate Builder

•Memorial Fund

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Signature Page to M&DA

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT 2

 

DEFINITION OF SERVICE AREA

 

“Service Area” shall mean:

Any jurisdiction in which Humana is authorized to sell and GPA is licensed and
appointed to sell Products

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 2-1

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT 3A-MEDICARE PRODUCT ADDENDUM

 

This Addendum supplements the Marketing and Distribution Agreement between GPA
and Humana (“Agreement”) with respect to all Medicare Advantage (“MA”),
Prescription Drug Plan “(PDP”), Medicare Advantage Prescription Drug (“MAPD”),
or Medicare Supplemental (“Med Supp”) products or plans (collectively referred
to herein as “Medicare Products”) listed on Exhibit 1 – Approved Products to the
Agreement. In the event that any of the terms and conditions of the Agreement
relating to Medicare Products conflict with any of the terms and conditions of
this Addendum, the terms and conditions of this Addendum shall govern.
Capitalized Terms used but not otherwise defined in this Addendum shall have the
meaning set forth in the Agreement.

 

A.TRAINING, SUPERVISION, COMPLIANCE, AND POLICY SERVICING

 

1.            Supervision by GPA. GPA will cause the GPA Agents to be trained
and certified in the sale of the Medicare Products by Humana and will cause such
representatives to qualify under applicable federal and state laws to engage in
the sale of the Medicare Products. GPA shall pay all fees and costs of training
and certification for GPA Agents. GPA acknowledges that the Medicare Products
may not be sold by an agent who has not been certified by and appointed with
Humana. On an annual basis, GPA Agents authorized to sell the Medicare Products
must be recertified on the Medicare Products by Humana. Humana will provide GPA
with reasonable advance notice of Medicare Product availability, requirements
and any applicable modifications in order to facilitate GPA’s compliance with
provisions of this section. [***]

 

GPA shall adhere to Humana’s policies and procedures pertaining to the marketing
and agent oversight related to the sale of the Medicare Product in the Service
Area. GPA shall cause all GPA Agents to:

 

(a)Read and become familiar with the provisions of all Medicare Products,
related software as applicable, and either attend Humana-sponsored training
sessions or participate in equivalent training as mutually agreed upon by both
Humana and GPA.

 

(b)Ask all questions and correctly record all answers on all applications and
immediately send completed applications and necessary attachments to Humana.

 

(c)Decline consumers who do not meet Humana’s published guidelines.

 

(d)Conduct themselves with professionalism and integrity and with respect for
the rights and reasonable requests of prospective Humana customers at all times.

 

(e)Make no claim other than to explain the Medicare Products that they are
authorized to present, its benefits, limitations, the offering company and how
to enroll/apply. Misrepresentation of the plan is strictly prohibited.

 

(f)Use the appropriate Humana Sales presentation approved by the Centers for
Medicare and Medicaid Services (“CMS”) in its entirety and published order when
presenting the Medicare Products to prospective enrollees to ensure full
disclosure and commit to presenting all required CMS disclaimers during the
sales presentation.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3A-1

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(g)Base their sales presentations of the Medicare Products on the merit of the
respective plans and not disparage competitors or their plans.

 

(h)Make only approved claims as authorized by Humana and CMS and use no forms of
pressure, scare tactics, coercion, deception, sympathy, appeal, or other
unethical sales tactics in their presentation.

 

(i)Provide clear, thorough and accurate information regarding the Medicare
Products and be prohibited from making false, misleading, half-true, or
exaggerated statements.

 

(j)Understand that it is a violation of CMS regulations and they are strictly
prohibited from discriminating against any Medicare eligible prospect for
enrolling in the Medicare Products based upon their health status, except as
permitted by CMS. Any personal information GPA Agent may obtain about a prospect
as a result of discussion/application for any other product distributed by GPA
will in no way be used to discourage their enrollment in Medicare Products.
Additionally, any such personal information will be treated in full accordance
with all HIPAA regulations regarding use of personal information.

 

(k)Remove from its direct marketing list the name of any client or prospective
client upon such client’s or prospective client’s request and promptly notify
Humana of such request.

 

(l)Understand they are prohibited from conducting door-to-door solicitation for
the Medicare Products, per CMS guidelines unless the prospective enrollee has
initiated the contact in advance.

 

(m)Understand that only a competent enrollee or their appropriate legal
designee, as stipulated by CMS, can sign an enrollment application. GPA Agents
will not sign the enrollee’s name, with or without their permission, on the
enrollment application or knowingly accept a signature other than the enrollee’s
on an application for any Medicare Product, except in the case of an authorized
Power of Attorney (“POA”). They will not knowingly accept a signed incomplete
application. They are will ensure that all information on an application is
complete and accurate and will not alter, remove, replace or misrepresent any
information obtained from the prospect.

 

(n)Conduct a suitability assessment with all clients to determine what Humana
plan, if any, is appropriate for the client and will sell or replace a Medicare
Product or product respectively, only when it is clearly in the policyholder’s
best interest, without regard for the GPA Agent’s compensation.

 

(o)Sign the application as the selling Agent of Record (“AOR”) only if they
presented the benefits of the plan and confirmed the intent of the client to
enroll in the Medicare Product.

 

(p)Be responsible for all applicable insurance licenses required to sell MA,
MAPD, and PDP plans in all states in which they market. GPA Agents must have a
valid resident or non-resident license issued from the state where the Medicare
beneficiary permanently resides in order to market or sell Medicare Products.

 

(q)Only use Humana and CMS approved marketing materials. GPA Agents will not
modify or alter approved materials for their use in marketing/sales of Medicare
Products.

 

(r)Assure to the best of their ability, that the prospective enrollee is of
sound mind and capable of thoroughly understanding the Medicare Product. If, at
any time, they doubt the enrollee’s mental ability to comprehend, they will
discontinue the enrollment until such time as someone with appropriate legal
authority can enroll the Medicare eligible prospect.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3A-2

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(s)Indicate that the Medicare Product meets criteria specified by government
agencies, but never imply that their visit is in any way connected with the
government or approved by a particular government agency or official, or portray
themselves as a representative of Medicare or any other government agency.

 

(t)Understand that Humana provides its Medicare Products and services to all
enrollees and applicants for enrollment without regard to race, color, religion,
or national origin in compliance with Title VI of the Civil Rights of 1964. In
addition, GPA Agents must observe Humana’s policy of non-discrimination on the
basis of sex, age, and health status in relation to the sale of its Medicare
Products.

 

(u)Obtain the appropriate Scope of Appointment form to be completed for any face
to face sales meetings as required by CMS. Should a client or prospect express
interest in a health plan other than what was agreed to via the Scope of
Appointment in advance of the in-home face-to-face appointment, the GPA Agent
will establish a subsequent appointment for presentation of any other plans.
Where applicable under Humana policies, procedures and manuals, and in
accordance with CMS requirements, the subsequent appointment will be no sooner
than 48 hours from the initial appointment.

 

(v)Understand they are not permitted to contact any regulatory agencies, their
branches or any government offices, state or federal legislatures or any media
outlet representing Humana’s interests, particularly those regarding Humana’s
Medicare business. GPA Agents do have the right, as do all citizens, to free
speech and can contact such organizations and entities in matters of personal
interest.

 

2. Prohibited Actions. GPA shall make best efforts to ensure that all GPA Agents
comply with the following:

 

(a)Do not send e-mails to Medicare beneficiaries unless the person has agreed to
receive e-mails and has provided his/her email address personally. GPA Agents
cannot rent or acquire an e-mail address through any type of directory.

 

(b)Do not offer or accept gifts from providers and/or territorial contacts;
arrange to share or split their MA/MAPD/PDP incentives, accept additional
financial incentives, or otherwise allow themselves to be influenced or coerced
in any way in the conduct of their business; nor may they involve themselves in
facilitating the execution of Healthcare POA documentation, disenrollment from
another plan, medical referrals (as applicable) or any other activity that could
be viewed as unethically influencing an enrollment.

 

(c)Neither give nor offer a gift or payment of any kind to a prospective MA,
MAPD or PDP member as an inducement to enroll in a Medicare Product. An offer of
a rebate in any form is strictly prohibited. CMS permits the use of gifts of a
nominal value, defined as having a value of $15 retail or less and that cannot
be readily converted to cash. No such gift shall be offered without prior
written consent of Humana. Further, any gifts given to a current Humana MA, MAPD
or PDP member to retain that member on their current plan cannot exceed $50 in
the annual aggregate per member and cannot be offered without prior written
consent of Humana.

 

(d)Do not furnish meals to beneficiaries, regardless of value.

 

(e)Do not market non-health care related products to prospective enrollees
during any MA, MAPD, or PDP sales activity or presentation.

 

(f)Do not conduct sales presentations or distribute and accept MA, MAPD, or PDP
plan enrollment forms in provider offices or other areas where health care is
delivered to individuals or individuals wait to receive health care services,
even if such activities are performed outside of normal business hours, except
in the case where such activities are conducted in common areas in health care
settings.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3A-3

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(g)Do not conduct sales presentations or distribute and accept plan applications
at educational events.

 

(h)Do not market any health care related product during a marketing appointment
beyond the scope agreed upon by the beneficiary, and documented by the plan,
prior to the appointment.

 

(i)Do not market additional health related lines of plan business not identified
prior to an in-home appointment without a separate appointment that, when
applicable in accordance with Humana policies, procedures, and manuals or CMS
requirements, may not be scheduled until 48 hours after the initial appointment.
Health related lines of plan business do not include lines of business such as
accident-only policies, life insurance policies, or annuities.

 

3. Misconduct. In the event an allegation of misconduct is received by GPA or a
GPA Agent, GPA shall immediately inform Humana of the complaint and provide
Humana a detailed written response to the complaint within five (5) business
days of notification of the complaint. In the event that Humana receives an
allegation of misconduct against GPA or GPA Agent, Humana shall notify GPA and
GPA shall investigate and provide a detailed written response to the complaint
to Humana within five (5) business days of notification of the complaint.

 

Humana reserves the right to audit GPA and/or GPA Agents to ensure compliance
with the provisions above, as well as Humana’s policy and procedures.

 

B.RECEIPT OF FEES AND DELIVERY OF MEDICARE PRODUCTS

 

1.            Receipt of Premiums and Other Payments. GPA Agents shall not
collect premiums for the Medicare Products unless otherwise authorized by Humana
in writing. All fees and other payments from GPA’s customers shall be payable to
Humana at Humana’s address. Checks for payment of fees or other payments shall
be drawn to the order of Humana. If fees or other payments are sent to GPA
rather than to Humana, but made payable to Humana, then GPA shall promptly
forward such fees or other payments to Humana at Humana’s address. If fee checks
for the Medicare Products covered by this Agreement are sent to Humana, but made
payable to GPA, GPA hereby grants to Humana the right to endorse such checks
over to Humana. Checks that are sent to GPA and made payable to GPA for the
Medicare Products covered by this Agreement shall be endorsed over to Humana and
promptly forwarded to Humana at Humana’s address.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3A-4

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

C.COMMISSIONS, EXPENSES, AND TRANSFER OF BUSINESS

 

1.            Commission. Except as otherwise stated herein, GPA shall be
entitled to GPA Agent commissions in accordance with the Compensation Schedule
attached hereto as Attachment A. Humana will pay any commissions weekly based on
Submitted sales, except commissions for any CarePlus Products will be paid by
Humana monthly, based on Submitted sales. “Submitted” is defined as being
entered and accepted into the Humana enrollment system. While this Agreement is
in force, Humana shall arrange for payment to GPA of commissions payable on
sales of the Medicare Products sold in accordance with the Compensation Schedule
attached hereto as Attachment A as in effect at the time the application is
approved by Humana. The commission payable for the Medicare Products shall
continue to be paid to GPA so long as the GPA Agent remains the AOR for the
Medicare Products. Chargebacks will occur for both short- and long-term
disenrollment as detailed in Attachment A. The Parties acknowledge that
commissions may change based on regulation implementation by CMS or other
federal agencies. Notwithstanding the foregoing, no commission will be payable
to GPA with respect to any Medicare Product policies issued by Humana to
pre-existing, in force Medicare Product policyholders. GPA shall pass through to
the respective GPA Agent the entire commission paid by Humana and Humana shall
not pay, nor be liable to, GPA Agent for any other amount.

 

2.            Administrative Fees. Humana shall pay GPA the administrative fees
(“Administrative Fees”) described in Attachment A as consideration for the
following administrative services, including, but not limited to (check all that
apply):

 

[***]

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3A-5

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

The parties agree that the Administrative Fees represent fair market value for
the administrative services performed by GPA pursuant to this Agreement. In no
event shall GPA pass through to its agents any part of Administrative Fees.
Humana reserves the right to audit and verify GPA’s records related to provision
of the administrative services listed in this Section. If Humana in good faith
determines that GPA has not actually or does not intend to perform such
services, Humana shall have the right to terminate this Agreement immediately
upon written notice. In such an event, GPA shall repay Humana any monies paid to
GPA for such services not provided.

 

3.            Transfer of Business. Humana may transfer any business, and the
compensation payable to that business, to honor a beneficiary’s written request.
Further, Humana may request transfer of any business and the related
compensation, for reasons other than a beneficiary’s request. In the event GPA
notifies Humana that a GPA Agent ceases to be GPA’s agent, GPA may request
transfer of the Medicare Products to a new GPA Agent to serve as AOR.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3A-6

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

D.MISCELLANEOUS

 

1.     Notwithstanding any relationship between Humana and GPA established
pursuant to this Agreement, Humana shall maintain ultimate responsibility for
adhering to and otherwise fully complying with all terms and conditions of its
MA, MAPD or PDP contract with CMS.

 

2.     All services or other activities performed by GPA shall be consistent and
comply with applicable Humana contractual obligations under its MA, MAPD, or PDP
contract as indicated by Humana or stated in the Agreement

 

3.     GPA agrees to comply and ensure each GPA Agent complies with all
applicable Medicare laws, regulations, and CMS instructions.

 

4.     Upon reasonable notice, GPA shall grant the U.S. Department of Health and
Human Services (“HHS”), the Comptroller General, or their designees, the right
to audit, evaluate, and inspect any books, contracts, records including medical
records, and documentation of GPA involving transactions related to the
Agreement. This right to inspect, evaluate, and audit any pertinent information
for any particular contract period shall exist through ten (10) years from the
date the Agreement is terminated.

 

5.     GPA agrees to produce to Humana, upon reasonable notice by CMS or its
designees, or Humana or its employees, subcontractors or agents, any books,
contracts, records, including any medical records and documentation of GPA
relating to the Agreement.

 

6.     Upon reasonable notice, GPA agrees to make available any books,
contracts, records and documentation that pertain to any applicable aspect of
services performed, reconciliation of benefit liabilities, and determination of
amounts payable under Humana’s MA contract, or as the HHS Secretary may deem
necessary to enforce the MA contract.

 

7.     GPA agrees to: (i) abide by all applicable federal and state laws
regarding confidentiality, privacy and disclosure of medical records or other
health and enrollment information, (ii) ensure that, where applicable, medical
information is released only in accordance with applicable state or federal law,
or pursuant to court orders or subpoenas, (iii) where applicable, maintain all
Medicare member records and information in an accurate and timely manner, and
(iv) where applicable, allow timely access by Medicare members to the records
and information that pertain to them.

 

8.     If applicable, GPA is prohibited from holding MA members liable for
payment of any fees that are the obligation of Humana.

 

9.     GPA and Humana agree that Humana’s activities or responsibilities under
the MA contract that are delegated to GPA are contained in written arrangements
in accordance with the following requirements:

(a)The parties have entered into written arrangements that specify the delegated
activities and reporting responsibilities;

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3A-7

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(b)Humana has the right to revoke the delegation activities and reporting
requirements or specify other remedies in instances where CMS or Humana
determine that GPA has not performed satisfactorily according to CMS guidelines;

 

(c)The parties have entered into written arrangements that specify that GPA’s
performance is monitored by Humana on an ongoing basis;

 

(d)If applicable, the parties have entered into written arrangements that
specify either—

 

(i)The credentials of medical professionals affiliated with GPA, if any, will be
either reviewed by Humana; or

 

(ii)The credentialing process will be reviewed and approved by Humana and Humana
will audit the credentialing process on an ongoing basis.

 

10.     GPA and Humana agree that if, or to the extent that, the GPA delegates
any of its responsibilities under the Agreement to downstream or first tier, or
related entities, as defined in 42 CFR Parts 422 and 423, Humana shall retain
the right to approve, suspend, or terminate any such arrangement as it relates
to GPA’s performance under the Agreement.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3A-8

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ATTACHMENT A – PAYMENT SCHEDULES

AGENT COMMISSION AND GPA ADMINISTRATIVE FEE

 

Plan / Medicare
Product Type    Initial Rate ([***])    Renewal Rate ([***])            MA &
MAPD COMMISSION     

Initial Sale and

Unlike Plan Type Change

 

Puerto Rico - $276 paid first month

California - $503 paid first month

All Other States - $352 paid first month

 

Puerto Rico - $11.50 pmpm ($138 annually)

California - $21.00 pmpm ($252 annually)

All Other States - $14.67 pmpm ($176 annually)

          Like Plan Type Change New CMS Contract  

Puerto Rico - $138 paid first month

California - $252 paid first month

All Other States - $176 paid first month

 

Puerto Rico - $11.50 pmpm ($138 annually)

California - $21.00 pmpm ($252 annually)

All Other States - $14.67 pmpm ($176 annually)

     

Like Plan Type Change

Same CMS Contract

  Commissions paid pursuant to Renewal Rate on original like plan’s compensation
cycle.   PDP COMMISSION          

Initial Sale and

Unlike Plan Type Change

  All states - $55 paid first month   All States - $28 paid at annual renewal  
        Like Plan Type Change New CMS Contract   All states - $28 paid first
month   All States - $28 paid at annual renewal      

Like Plan Type Change

Same CMS Contract

  Commissions paid pursuant to Renewal Rate on original like plan’s compensation
cycle.   ADMINISTRATIVE FEE           MA & MAPD,
Initial Sale and Unlike Plan Type Change   [***]   [***]           PDP,
Initial Sale and Unlike Plan Type Change   [***]   [***]      

Like Plan Type Change

Same CMS Contract

  [***]   MEDICARE SUPPLEMENT AGENT COMMISSION AND GPA ADMINISTRATIVE FEE      
    Medicare Supplement,
based on initial policyholder premium  

All States - [***]% commission

All States - [***]% administrative fee

 

All States - [***]% commission

All States - [***]% administrative fee
(In Washington state, Medicare Supplement commissions are paid for the life of
the policy.)

           

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3A-9

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Initial Sale, Unlike Product Change, and Like Plan Type Change Definitions:

 

Type   Description   AOR Impact   Renewal Commission Impact   INITIAL SALE &
UNLIKE PLAN TYPE CHANGE MA, PDP, or MAPD   [***]   [***]   [***]              
PDP to MAPD   [***]   [***]   [***]               MAPD to PDP   [***]   [***]  
[***]   LIKE PLAN TYPE CHANGES – NEW CMS CONTRACT               MAPD to MAPD  
[***]   [***]   [***]               PDP to PDP   [***]   [***]   [***]    LIKE
PLAN TYPE CHANGES – SAME CMS CONTRACT               MAPD to MAPD   [***]   [***]
  [***]               PDP to PDP   [***]   [***]   [***]

*Like Plan Type defined per 42 CFR 422.2274 and 423.2274

 

MA, PDP, and MAPD Note on Agent Commission:

 

1.Agent Commissions and GPA Administrative Fees are paid on a [***] cycle
pursuant to the charts above.

 

2.Agent Commission for all initial sales will be paid at the renewal rate for MA
and PDP with the remaining initial year commission paid upon CMS validation.
Validation will be provided by CMS reporting. Splitting the initial sale payment
is per CMS regulation.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3A-10

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3.This Schedule supersedes any previous Schedules regarding MA, MAPD, and PDP
Plans and will apply to new MA, MAPD, and PDP Plan enrollments with effective
dates of coverage on or after January 1, 2012.

 

4.Agent Commissions and GPA Administrative Fees will be paid for all
commissionable enrollments on a Submitted basis for new and effective-date basis
for renewals, according to the commission payment system cycle in effect for the
original product at the time of sale. In order for GPA to receive the
Administrative Fees for a particular Qualified Enrollment, the GPA Agent who
provides the basis for the commission must meet all applicable Humana
requirements to receive commission from Humana. For purposes of this Addendum, a
“Qualified Enrollment” means an individual enrolled in a Medicare Product by a
GPA Agent whose enrollment is (a) eligible per CMS rules; (b) completed and
submitted to CMS; and (c) accepted as a member by CMS.

 

5.The commission cycle is run on Wednesday of each week, with payments
transmitted on Friday of each week.

 

6.Members enrolled through GPA who voluntarily or involuntarily disenroll within
the first 3 effective months are considered short-term disenrollments and will
result in charge-backs of all previously paid Agent Commissions and GPA
Administrative Fees (for example, effective 1/1 and disenroll effective on or
before 4/1). Charge-backs will be for the amount of the commissions paid to the
Writing Agent and Administrative Fees paid to GPA, and will be charged against
future compensation and any other monetary compensation or commission that would
otherwise be payable to GPA. Disenrollments due to the death of the Beneficiary
are excluded from this chargeback.

 

7.Members enrolled through GPA who voluntarily or involuntarily disenroll
between effective months 4 and 12 of the enrollment period are considered
long-term disenrollments and will result in a pro-rated charge-back of
previously paid Agent Commissions and GPA Administrative Fees equal to those
months the member was not enrolled on the plan (e.g. effective 1/1 and disenroll
effective 5/31 = 7 months chargeback). Charge-backs will be for the amount of
the commissions paid to the Writing Agent and Administrative Fees paid to GPA,
and will be charged against future compensation and any other monetary
compensation or commission. The pro-rated chargeback rule applies to all years
of plan membership by the member. Disenrollments due to the death of the
Beneficiary are excluded from this chargeback.

 

8.[***].

 

9.Agent Commission will discontinue when the Agent of Record (AOR) on the MA,
MAPD or PDP Qualified Enrollment is no longer eligible to receive commissions
for that Qualified Enrollment unless GPA assigns another licensed, appointed and
Humana-certified agent as AOR.

 

10.GPA understands and agrees that no portion of the GPA Administrative Fees
paid under this agreement may be shared with agents.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3A-11

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Medicare Supplement Note on Agent Commission:

 

1.As used in this Attachment A and the above table, “Initial Rate Commissions”
means monthly commissions payable during the initial twelve-month term of
coverage. “Renewal Rate Commissions” means monthly commissions payable during
the term of coverage other than the initial twelve-month term. Coverage
converted from one Humana subsidiary to another, or from one product to another,
is not considered new business for commission purposes. Payment schedules are
not affected by off-cycle renewals or a coverage change to a different product
within a product line if there is no lapse in coverage. The initial monthly
premium and effective date will control payment schedules.

 

2.Agent Commissions and GPA Administrative Fees calculated as a percentage of
initial premium are based on paid premium only. Humana reserves the right to
exclude any case from eligibility for commission, bonus, recognition programs,
or Administrative Fees at their sole discretion. Agent Commissions and GPA
Administrative Fees are not payable for policies written for beneficiaries under
age 65 or over age 80 except in the following states where commissions are paid
regardless of policyholder age: Colorado, Illinois, Indiana, Kansas, Maine,
Missouri, Pennsylvania, and Wisconsin. NOTE: If a member turns 81 during the
“life” of the commissions, agents will still receive commissions accordingly.

 

3.This Schedule supersedes any previous Schedules regarding Medicare Supplement
Plans and will apply to new Medicare Supplement Plan enrollments with effective
dates of coverage on or after January 1, 2012.

 

4.[***]

 

5.[***]

 

6.In the event any policy on which a GPA Agent is entitled to commissions lapses
because premium is not paid and the policy is replaced or reinstated, any Agent
Commissions and GPA Administrative Fees on the new or reinstated policy are
payable only at the Humana’s discretion. In order for GPA to receive Agent
Commissions and GPA Administrative Fees, the GPA Agent’s name must appear as
writing agent on the insurance application. The respective Agent Commissions and
GPA Administrative Fees shall be subject to decision and settlement by Humana.
Humana’s decision is final and binding upon the parties involved.

 

7.If it is necessary to rescind coverage for any policy, GPA shall ensure that
the GPA Agent promptly refunds to the GPA any commissions received by him/her on
account of the policy. If coverage is surrendered, rescinded or cancelled and
premiums are refunded or waived, the GPA Agent shall, in all cases, lose all
rights to corresponding commissions and GPA shall repay commissions to Humana on
demand.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3A-12

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT 3B

 

INDIVIDUAL COMMERCIAL PRODUCT ADDENDUM

 

This Addendum supplements the Humana Marketing and Distribution Agreement
between Humana and GPA (“Agreement”) with respect to all Individual Commercial
Products listed on Exhibit 1 – Approved Products to the Agreement. In the event
that any of the terms and conditions of the Agreement relating to Individual
Commercial Products and plans conflict with any of the terms and conditions of
this Addendum, the terms and conditions of this Addendum shall control.
Capitalized terms used but not otherwise defined in this Addendum shall have the
meaning set forth in the Agreement.

 

1.Notice to Prospect. GPA Agent shall not inform any individual that he or she
is accepted for coverage by Humana unless and until (i) Humana has so notified
the individual that he or she is accepted for coverage, and (ii) Humana has
notified the individual that the premium rates offered to individual are final.

 

2.Sales Force.

 

(a)For those GPAs using employed writing agents to sell Products through the
GPA, acting as the agent of record, Humana shall reasonably appoint GPA
employees licensed to sell such Products in the Service Area (each, a “Writing
Agent”) using the same objective criteria for evaluating, appointing and
retaining Writing Agents as it reasonably uses in evaluating, appointing, and
retaining its non-GPA writing agents. Humana will apply the same objective
criteria for discontinuing the appointment of any Writing Agents as it
reasonably uses in discontinuing the appointment of its writing agents not
affiliated with the GPA.

 

(b)For those GPAs using independent or contracted writing agents (each a
“Writing Agent”) to sell Products through the GPA, acting as the general agency
(the “GA”), Humana shall reasonably appoint licensed agents and brokers
authorized to sell the Products in the Service Area using the same objective
criteria for evaluating, appointing and retaining Writing Agents as it
reasonably uses in evaluating, appointing, and retaining its non-GPA writing
agents. Humana will also apply the same objective criteria for discontinuing the
appointment of any Writing Agent as it reasonably uses in discontinuing the
appointment of writing agents not affiliated with the GPA.

 

(c)For those GPAs using independent or contracted writing agents (each a
“Writing Agent”) to sell Product through the GPA, acting as the agent of record,
Humana shall reasonably appoint GPA employees licensed to sell such Products in
the Service Area using the same objective criteria for evaluating, appointing
and retaining Writing Agents as it reasonably uses in evaluating, appointing,
and retaining its non-GPA writing agents. Humana will apply the same objective
criteria for discontinuing the appointment of any Writing Agents as it
reasonably uses in discontinuing the appointment of its writing agents not
affiliated with the GPA.

 

(d)The GPA shall not recruit any new Writing Agents that have sold Products
during the six month period prior to the employment or contracting of such
Writing Agent, unless approved by Humana in writing.

 

(e)Develop a list, and supply such list to Humana, of Writing Agents that it
would have Humana reasonably appoint to market, sell, and submit applications
for the Product through GPA. Humana reserves the right, at its sole discretion,
to not appoint a Writing Agent with or without cause.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3B-1

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(f)Writing Agents shall be limited to those appointed by Humana and incorporated
in Attachment C - Approved Writing Agents. Should the GPA seek to modify this
list through the addition of other Writing Agents, then the GPA acknowledges
that Humana must approve the addition of such new Writing Agents, such approval
in writing and to be at Humana’s sole discretion.

 

3.Sales Management.

 

(a)GPA shall use its best efforts to ensure that GPA and all Writing Agents
comply with all Humana guidelines and rules, including but not limited to the
rules and guidelines and the policies set forth in the producer partnership plan
(“PPP”), the HumanaOne Product and Process Guide, the HumanaOne Underwriting and
Eligibility Guide, or other written policies and procedures issued by Humana
(collectively, the “HumanaOne Guidelines”). The HumanaOne Guidelines shall be
developed and provided by Humana in writing to GPA and are subject to change by
Humana from time to time.

 

4.GPA Duties. GPA shall:

 

(a)For each Writing Agent on the list, GPA shall use its reasonable best efforts
to ensure that:

 

i.The correct social security number or tax identification number of all Writing
Agents is provided to Humana prior to appointment and that such information is
included with each application for any Product submitted by or on behalf of GPA
to Humana.

 

ii.That all Writing Agents provide any and all Writing Agent and GPA information
necessary to fully complete the Product application.

 

iii.Each Writing Agent is properly licensed and appointed consistent with the
terms of the Agreement in each state where such Writing Agent sells Product in
order to fulfill such Writing Agent’s duties and receive a commission on sold
Product(s) as defined by this Agreement. In no instance should any person
representing the GPA present a Product to individuals unless such person has
been licensed in the Service Area and appointed by Humana.

 

(b)Provide communication and support to all Writing Agents pursuant to this
Agreement.

 

(c)Should the Writing Agent not produce the sale of at least one Product within
any twelve (12) month period, such Writing Agent shall no longer be classified
as a Writing Agent and Humana shall have the right to contract with such agent
directly.

 

(d)Perform, or use its reasonable best efforts to cause the Writing Agents to
perform, the following with respect to each potential new sale of Product:

 

i.Facilitate the collection of any and all necessary information for the
completion of the Humana application.

 

ii.Facilitate the collection of premium for Policies issued by Humana and sold
by such Writing Agent. Neither the GPA nor the Writing Agent is authorized,
directly or indirectly, to collect or handle premium on behalf of Humana. While
GPA shall facilitate the collection of Premium and or fees from customers by
Humana, it shall only do so in a manner consistent with a process approved by
Humana in writing and administered by or on behalf of Humana.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3B-2

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

iii.Reasonably assist in providing Humana any additional information necessary
to complete the risk assessment and policy issuance processes.

 

iv.Communicate with the applicant on behalf of Humana throughout the application
processes.

 

v.Support any and all renewal processes initiated by Humana to maintain Humana’s
relationship with the customer who purchased Product sold by or through the GPA.

 

5.Limitations of GPA Authority. In performing its responsibilities, GPA and its
GPA Agents shall not:

 

(a)Quote premium rates for any product other than those Products specified or
approved by Humana as referenced in Exhibit 1 – Approved Products to the
Agreement.

 

(b)Perform final underwriting, including adding a premium surcharge or limiting
coverage through a policy rider.

 

(c)Approve the issuance of a policy for any Product.

 

(d)Other than as specifically provided in the Agreement, incur expenses or
liability on behalf of Humana without prior written consent of Humana.

 

(e)Mark or alter contractual provisions of the Product policy.

 

(f)Perform any activities on behalf of Humana that GPA or the Writing Agent is
not specifically authorized to perform under this Agreement without the prior
written consent of Humana.

 

(g)Other than as expressly granted herein to: grant permits; reject or accept
individuals, for purposes of binding coverage; make endorsements; incur
liability on behalf of Humana; waive, alter or amend the performance,
provisions, terms or conditions of any contract for Humana; and or bind Humana
in any way.

 

(h)Make any payment to any party in connection with this Agreement unless such
payment is expressly authorized by this Agreement or first authorized by Humana
in writing.

 

6.Humana’s Duties. Humana shall:

 

(a)Ensure that all Product administration functions including but not limited
to: (i) underwriting, billing, policy issuance, premium collection, and claims
administration are performed directly by Humana or through a contracted and
qualified third party acting as a third party administrator on behalf of Humana;
(ii) provide all Writing Agent appointment; and (iii) establish all Product
pricing.

 

(b)Ensure that all record keeping necessary to support the Agreement and this
Addendum is provided to GPA, including determination of GPA production levels
and results reporting, which shall include, among other things, commercially
reasonable reports on the status of an applicant’s application. All such
reporting shall be available through Humana directly or through a contracted
third party administrator.

 

(c)Pay GPA directly as set forth on Attachment A - Commission.

 

(d)Determine a prospective writing agent’s eligibility to be appointed as a
Writing Agent and, following such determination, appoint such Writing Agent in
agreement with its established criteria. Humana reserves the right, at its sole
discretion, to not appoint a Writing Agent, with or without cause.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3B-3

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(e)Train GPA and reasonably assist the GPA in its training of Writing Agents on
the HumanaOne Guidelines and any other policies and guidelines with which GPA or
its Writing Agents are expected to comply.

 

(f)Provide to GPA the HumanaOne Guidelines, should such HumanaOne Guidelines be
determined to be necessary by Humana, such Guidelines to change from time to
time, that incorporates the assessment screening guidance necessary for GPA to
meet its screening assessment duties under the HumanaOne Guidelines.

 

7.Service Standard Compliance. If, in the reasonable opinion of Humana, GPA
fails to meet the minimum service requirements set forth in Attachment B -
Performance and Service Standards, Humana shall notify GPA of such failure in
writing. Within ten (10) business days of such notice, both Parties agree to
develop a formal plan to remedy such failure. If such plan is not fully
implemented within sixty (60) calendar days of the original notice or if GPA
acknowledges that it does not or cannot meet such performance requirement,
Humana shall have the option to terminate this Addendum and remove all
Individual Commercial Products from Exhibit 1. Any unresolved disputes between
the Parties shall be resolved in accordance with Sections 5.5 and 5.6 of the
Agreement. If GPA does not or cannot meet the performance requirements as a
direct result of one or more criminal acts on its part, as determined by any
court of jurisdiction, then Humana shall have the right to immediately terminate
this Agreement. Should such criminal acts occur, GPA acknowledges that Humana
has been materially harmed and as such, Humana shall have the right to seek
monetary and non-monetary compensation from GPA, not limited by any term or
condition incorporated in this Agreement, to partially offset such harm.

 

8.Sales Commissions. Commissions shall be paid in the manner described in
Attachment A –Compensation. Humana shall be responsible for all federal and
state tax reporting related to Commissions for GPA. Humana shall provide
compensation-related monthly reports to GPA.

 

9.Preconditions to Payment of Compensation. In order to be eligible to receive
and earn compensation for the sale of Product(s), all of the following
conditions must be met:

 

(a)Humana has on file at its offices: (i) GPA’s completed and current W-9 form;
(ii) a current Product application identifying GPA as the agent of record; (iii)
fully executed copies of this Agreement; and (iv) any fully executed agreements
between the GPA and the Writing Agent.

 

(b)Humana has earned and received the premiums related to the commission due to
GPA; and

 

(c)GPA and the Writing Agent maintain the applicable professional licenses and
appointments with the specific state within which the Writing Agent sold the
Policy.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3B-4

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ATTACHMENT A

 

COMMISSION

 

During the term of the Agreement, and subject to the terms and provisions of the
Agreement, the applicable Humana Insurer Affiliate shall pay to GPA the
following:

 

For Individual Major Medical Products

 

1.          First Year Commission. A base Commission, as commissions are defined
in the PPP (the “Base Commission”), shall be paid on all earned and paid first
year Commission Eligible Premium (“CEP”) for Products sold by Writing Agents in
the Service Area.

 

2.          Renewal Commission. A Base Commission on all subsequent years’
premiums, shall be paid on all earned and paid CEP generated from such in-force
Policies sold by Writing Agents in the Service Area.

 

3.          Relative to the administration of all Commissions referenced in
paragraphs 1 and 2, above, for Individual Major Medical Products sold, such
Commissions may be paid directly to the Writing Agent by Humana or may be paid
directly to GPA as commercially reasonably determined by the Parties. The
Parties agree to develop commercially reasonable administrative practices to
support the administration of such payments.

 

For Short Term Medical Products

 

1.      Base Commission. A base Commission, as commissions are defined in the
PPP (the “Base Commission”), shall be paid on all CEP for Short Term Medical
Products sold by Writing Agents in the Service Area.

 

2.      Relative to the administration of all Commissions referenced in
paragraphs 1, above, for Short Term Medical Products sold, such Commissions may
be paid directly to the Writing Agent by Humana or may be paid directly to GPA
as commercially reasonably determined by the Parties. The Parties agree to
develop commercially reasonable administrative practices to support the
administration of such payments.

 

For Individual Term Life Products

 

1.      First Year Commission. A base Commission, as commissions are defined in
the PPP (the “Base Commission”), shall be paid on all earned and Paid Premium
for Stand Alone Term Life Products sold by Writing Agents in the Service Area.

 

2.      Renewal Commission. A Base Commission on all subsequent years’ premium
shall be paid on all earned and paid Premium generated from such in-force Stand
Alone Term Life Policies sold by Writing Agents in the Service Area.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3B-5

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3.Relative to the administration of all Commissions referenced in paragraphs 1
and 2, above, for Individual Term Life Products sold, such Commissions may be
paid directly to the Writing Agent by Humana or may be paid directly to GPA as
commercially reasonably determined by the Parties. The Parties agree to
commercially reasonably develop administrative practices to support the
administration of such payments.

 

For Individual Dental and Vision Products

 

1.      Base Commission. A base Commission, as commissions are defined in the
PPP (the “Base Commission”), shall be paid on all earned Paid Premium for all
Individual Dental and Vision Products sold by Writing Agents in the Service
Area.

 

2.      [***]

 

3.      Relative to the administration of all Commissions referenced in
paragraphs 1 and 2, above, Humana shall pay GPA directly. The Parties agree to
commercially reasonably develop administrative practices to support the
administration of such payments.

 

For Individual Financial Protection Products

 

Base Commission. A base Commission, as commissions are defined in the PPP (the
“Base Commission”), shall be paid on all earned Paid and Posted Premium for all
Individual Financial Protection Products sold by Writing Agents in the Service
Area.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3B-6

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ATTACHMENT B

 

PERFORMANCE AND SERVICE STANDARDS

 

The Parties agree that the following standards shall apply during the term of
this Agreement:

 

A.GPA Performance Standards

 

[***]

 

B.Humana Service Standards

 

[***]

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3B-7

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ATTACHMENT C

 

APPROVED WRITING AGENTS

 

1.      GPA shall provide Humana, in a form, as determined by Humana, a list of
all currently appointed Writing Agents. Humana shall use such list to determine
if any Writing Agents on this list are currently producing Product sales under
any other agreement with Humana. The GPA and Humana shall reasonably determine
the status of any such agents, but Humana shall have the right of final
determination of such agent’s status.

 

2.      Humana must approve each Writing Agent’s affiliation with GPA during the
term of this Agreement.

 

3.      GPA may not recruit or contract with any agency or writing agent who has
contracted directly or indirectly with Humana and has sold a Product during the
previous twelve-month period, other than Denver Management Advisors, Inc. In no
instance shall such writing agent or agency become a sub-contractor to GPA or an
affiliate of GPA under this Agreement. Humana may from time to time grant
exceptions to this condition but any such exceptions must be approved in writing
by the Vice President of Alternate Distribution of Humana MarketPOINT.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 3B-8

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT 4

 

INFORMATION TECHNOLOGY SECURITY

 

This Information Technology Security Addendum (hereinafter, the “ISA”) is issued
pursuant to and attached to the HUMANA MARKETING AND DISTRIBUTION AGREEMENT
(“Agreement”) effective as of September 1, 2012 by and between GRANDPARENTS
HEALTH PLANS LLC (“GPA”), and Humana MarketPOINT, Inc. and its affiliates that
underwrite, offer, issue or administer Products (hereinafter referred to
collectively as "Humana"). Any term not otherwise defined herein shall have the
meaning ascribed to it in the Agreement.

 

WHEREAS, the Parties recognize that information technology security practices
play an important role in their relationship; and

 

WHEREAS, the Parties wish to memorialize those information technology security
practices which they will adhere to;

 

NOW THEREFORE, Humana and GPA hereby agree as follows:

 

1)Definitions

 

a)Cardholder Data. “Cardholder Data” means the full magnetic stripe data or the
Primary Account Number (“PAN”) and any or all of the following: cardholder name,
approval code, or expiration date.

 

b)Humana Confidential Information. “Humana Confidential Information” or
“Confidential Information” shall mean

 

(1)trade secrets, all past, present and future business activities and all
information related to the business of Humana, its parent company and its
subsidiaries and affiliated companies and its or their clients, members and/or
enrollees, that may be obtained from any source, whether written or oral, as
well as all information on Humana's mainframe, networks, LANs and workstations
and all software, middleware, firmware, groupware and licensed internal code
whether owned or licensed currently or in the future accessed by GPA Personnel
by any direct or remote access method and also including but not limited to any
information relating to the pricing, software or technical information,
hardware, methods, processes, financial data, lists, apparatus, statistics,
program, research, development or related information of Humana, its
subsidiaries or affiliated companies or its clients, patients, members and/or
enrollees concerning past, present or future business activities of said
entities, and/or the results of the provision of Services performed by GPA
Personnel under this Agreement.

 

(2)Confidential Information does not include information that:

 

(a)has been previously published or is now or becomes public knowledge through
no fault of the other party; or

 

(b)can be established by documentary evidence to have been made available to the
other party, without restriction on disclosure, by a third party not under
obligation of confidentiality with respect to the disclosed information; or

 

(c)can be established by documentary evidence to have been independently
developed or sourced by the other party; or

 

(d)constitutes know how which in ordinary course becomes indistinguishable from
the know-how of the other party; or

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 4-1

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(e)is in response to a valid order by a court of competent jurisdiction or
otherwise required by law.

 

c)Information Security. “Information Security” shall have the meaning of
protecting information and information systems from unauthorized access, use,
disclosure, disruption, modification or destruction

 

d)Multi-Function Device. “Multi-Function Device” or “MFD” shall mean an office
machine which incorporates the functionality of multiple devices in one. A
typical MFD may provide a combination of some or all of the following services:

 

(1)Printing

 

(2)Scanning

 

(3)Photocopying

 

(4)Faxing

 

(5)E-mailing

 

e)Payment Card Industry Data Security Standards. “Payment Card Industry Data
Security Standards” or “PCI DSS” shall mean the information security standard
for organizations that handle cardholder information for the major debit,
credit, prepaid, e-purse, ATM, and POS cards as defined by the Payment Card
Industry Security Standards Council. The standard was created to increase
controls around cardholder data to reduce credit card fraud via its exposure. A
current version of the standard may be obtained from
https://www.pcisecuritystandards.org/

 

f)Personal Computer. “Personal Computer” or “PC” shall mean any laptop,
notebook, desktop, netbook, or any other personal computing apparatus or device
which is used to access, process or display information. This definition does
not include computing devices operating as servers in a hardened, controlled
access, secured data center.

 

g)Protected Health Information. “Protected Health Information” or “PHI” shall
mean any information that is created or received by a healthcare provider,
health plan, public health authority, employer, life insurer, school or
university, or health care clearing house that is either oral or recorded in any
form or medium. This information could include the past, present or future
physical or mental health or condition of an individual as well as the provision
of health care to an individual and the past, present or future payment for the
provision of health care to an individual.

 

h)Security Breach. “Security Breach” or “Breach” means the unauthorized
acquisition, access, use or disclosure of information which compromises the
security or privacy of such information, except where an unauthorized person to
whom such information is disclosed would not reasonably have been able to retain
such information. Security Breach does not include:

 

(1)any unintentional acquisition, access, or use of Humana Confidential
Information by an employee or individual acting under the authority of GPA if:

 

(a)such acquisition, access or use was made in good faith and within the course
and scope of the employment or other professional relationship of such employee
or individual, respectively, with GPA; and

 

(b)such information is not further acquired, accessed, used or disclosed by any
person; or

 

(c)any inadvertent disclosure from an individual who is otherwise authorized to
access Humana Confidential Information at a facility operated by GPA to another
similarly situated individual at the same facility; and

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 4-2

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(d)any such information received as a result of such disclosure is not further
acquired, accessed, used or disclosed without authorization by any person.

 

2)Best Practices:

 

a)GPA shall adhere to commercially reasonable best practice standards related to
information security.

 

b)GPA shall have a comprehensive control framework based upon a generally
accepted best practice utilizing a standard set of controls, and shall be meant
to include, but not be limited to, commercially available and widespread use of
precautionary measures.

 

c)GPA shall secure access to GPA offices.

 

d)GPA shall limit access to any Humana specific processing areas to authorized
Personnel only.

 

e)GPA shall provide periodic and mandatory Information Security training and
awareness to its permitted employees and permitted subcontractors (collectively
“Personnel”).

 

f)GPA shall ensure that commercially reasonable best practice standards are
followed with respect to strong change-control procedures and technical controls
that enforce segregation of duties, minimum necessary dataset, and role-based
access control prior to users accessing Humana Confidential Information.

 

g)GPA shall limit access to Humana Confidential Information to the minimum
necessary dataset required to accomplish the intended purpose or use.

 

3)Security Policy

 

a)GPA shall develop and maintain a comprehensive Information Security Policy
(“Policy”). Said Policy shall be reviewed whenever there is a material change in
practices and not less than annually.

 

b)GPA shall have a designated employee or group of employees who shall maintain
said Policy.

 

c)GPA shall monitor their Policy to ensure that the program described therein is
operating in a manner reasonably calculated to prevent unauthorized access.

 

4)Access Control:

 

a)GPA shall require that all GPA Personnel with access to Humana's Confidential
Information use a unique username and password (user accounts). Said password
shall expire no less often than every ninety (90) days. Said password shall be
at minimum 8 characters in length, include at least three of the following:
alpha, numeric, special character, case sensitivity, and has no more than 2
consecutive repeating characters. Additionally, said password shall not contain
any portion of user name shall change every 90 days maximum, and not be reused
for 180 days.

 

b)GPA shall ensure that passwords are terminated upon the removal of Personnel
from provision of the Services for any reason.

 

c)GPA’s operating-system security mechanisms must be configured to support
appropriate security procedures, and should at a minimum:

 

(1)Identify and verify the identity, and if necessary the terminal or location
of each authorized user;

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 4-3

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(2)Record successful and failed system accesses;

 

(3)Restrict the connection times of users.

 

d)GPA shall use unique logins on all network equipment whenever commercially
possible.

 

e)GPA shall not permit access to Humana Confidential Information via unsecured
Wi-Fi IEEE802.11x wireless technology or any other unsecured wireless
technology.

 

f)GPA shall not permit GPA Personnel to access Humana Confidential Information
via any unencrypted mobile device, including, but not limited to, unencrypted
smartphones, unencrypted tablet computing devices, or any other unencrypted
mobile device.

 

g)If Humana Confidential Information is resident on GPA-controlled systems, GPA
shall logically segregate Humana Confidential Information or data from all other
GPA customer data.

 

h)GPA shall appropriately secure Humana Confidential Information or data to
prevent any physical access by unauthorized users.

 

i)GPA shall control access to Humana Confidential Information or data in a
manner which prevents any access by unauthorized users.

 

j)GPA shall log all access to, and use of, Humana Confidential Information in
GPA controlled systems and, upon Humana’s request, shall provide Humana with
access to review such logs.

 

5)Enterprise Vulnerability Management (“EVM”):

 

a)GPA shall adhere commercially reasonable best practice standards for patch
management criticality ranking and patching time frame requirements for all IT
systems, switches, routers, appliances, servers, and workstation PC’s.

 

b)GPA shall ensure that trusted, commercially available anti-virus software is
installed, enabled, and kept current on all GPA servers and Personal Computers
used in accessing, processing, transmitting, or storing, Humana Confidential
Information.

 

c)GPA shall configure all inbound servers to scan all e-mail and network traffic
for known viruses and other malware.

 

d)GPA shall implement trusted commercially available, up-to-date spyware
protection on all GPA PC’s used for accessing, processing, transmitting, or
storing Humana Confidential Information.

 

e)GPA shall implement an EVM solution for all devices connected to GPA’s LAN.
Such solutions shall be designed to continuously scan GPA’s entire network for
known vulnerabilities.

 

6)Network Security:

 

a)GPA shall ensure that interconnections within GPA, with other companies, and
with the Internet (“Access Points”), whether wired or wireless, into GPA’s
network are protected by using firewalls, secure tunnels, or access lists on
routers.

 

b)GPA shall ensure that a network management system is used to monitor its local
network and servers. Thresholds and alarms shall be established to notify GPA of
potential problems or outages.

 

c)GPA shall implement either host-based or network-based Intrusion Detection
Solution (“IDS”) or Intrusion Protection Solution (“IPS”) with response and
recovery plans to monitor potential unauthorized access to GPA network and
systems.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 4-4

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

d)GPA shall properly secure all unused network ports on network capable
Multi-Function Devices.

 

e)Upon Humana’s reasonable request, GPA shall make available internal and
external network scan results to Humana for review.

 

7)Transmission Security:

 

a)GPA shall encrypt all data, records and files containing Humana Confidential
Information that will be transmitted wirelessly or travel across public
networks.

 

b)GPA shall require all transmissions of PHI to be secure and encrypted,
including but not limited to: e-mail, web-mail, Blackberry e-mail and other
mobile device e-mail, FTP, chat and instant messaging, web services etc.

 

c)GPA shall enable and require forced Transport Layer Security (“TLS”) for all
e-mail communications with Humana that contain PHI.

 

d)All such secured file transmission activity between server and client
WS/endpoint must be logged and retained for historical review.

 

8)Device and Media Control:

 

a)GPA shall properly dispose of any storage media containing PHI or Humana
Confidential Information, including those found in Multi-Function Devices, by
purge (“Purge”) or destroy (“Destroy”) as those terms are defined in the
National Institute of Standards and Technology (“NIST”) Special Publication
800-88, per all standards therein.

 

b)GPA shall implement encryption of any built-in or removable storage media in
any GPA controlled PC or other portable device which may access, store, transmit
or process Humana Confidential Information.

 

c)Where possible, GPA shall encrypt internal storage media on Multi-Function
Devices.

 

d)GPA shall ensure that Humana Confidential Information remains secure in
production and non-production environments and systems.

 

e)GPA shall encrypt all Humana Confidential Information placed on any removable
storage device or media by GPA Personnel.

 

9)Compliance and Required Communication:

 

a)Humana reserves the right upon reasonable advance notice, to review GPA’s
security procedures and compliance with this Attachment related to Services
under any Schedule to the Agreement, including, but not limited to network
vulnerability scans, onsite review, or independent third party review.

 

b)In the event of a Security Breach involving GPA network or systems used to
store, process, or transmit Humana Confidential Information, GPA shall notify
Humana immediately and communicate the cause of the Breach and all remedial
steps taken to resolve the incident. GPA shall further communicate to Humana any
steps that it plans to take in order to prevent similar incidents in the future.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 4-5

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

10)Compliance with Humana Facility Security Practices on Humana Premises:

 

a)Permitted and prohibited activities

 

(1)While on Humana premises, GPA employees and subcontractors may:

(a)Use cellular phones or personal digital assistants (PDA’s) for voice, text
messaging, and email communications, provided all transmissions of confidential
data are secure and encrypted as stated above.

(b)Use Bluetooth technology for voice communications on cell phones and PDA’s
(e.g., Bluetooth headsets and similar devices).

(c)Use GPA provided computing equipment (such as laptops, tablet PC’s,
projectors or other equipment) provided such equipment is used in a stand-alone
configuration, isolated from the Humana network.

(2)While on Humana premises, GPA employees and subcontractors shall NOT:

(a)Use digital or analog photography or video technologies without express
written permission from Humana Corporate Communications Department.

(b)Connect any device, including, but not limited to a personal computer,
cellular phone, PDA, router, printer, etc. to any Humana device, phone line for
modem use, or network, (except for stand-alone "dumb" units such as a projector
or printer), unless specifically authorized by the respective Humana Business
Function using an established isolated ("Guest Kit") connection or the Wireless
Guest Access (“WGA”) service connection.

(c)Use the following wireless technologies: all wireless fidelity
(“Wi-Fi”)(except the WGA specified above), non-Wi-Fi fixed wireless, Bluetooth
(for non-voice communications), cellular modems (air cards), and cellular
technology used as a modem for a personal computer.

 

b)GPA Personnel shall obtain written approval from Humana Corporate
Communications Department or from a director of a Humana communications area
prior to any use of photographic, video, image or voice recording equipment
while on Humana premises.

 

c)GPA Personnel shall follow Humana procedures for obtaining authorized access
to the Humana network, Humana applications or systems, including written
approval from Humana IT Security Administration.

 

11)Payment Card Industry Data Security Standard

 

a)GPA shall protect Humana Cardholder Data that GPA knowingly possesses
according to requirements of the then current PCI DSS.

 

12)Humana-Provided Software on GPA Equipment:

 

a)In the event that Humana provides software or utilities for use on GPA
equipment during the term of an authorized Humana engagement (the
“Humana-Provided Software”):

 

(1)GPA shall use the Humana-Provided Software only as necessary for provision of
services to Humana and only during the term of the services engagement as
reflected on a fully-executed, authorizing document.

 

(2)GPA shall establish, maintain, and periodically provide to Humana a list of
workstations upon which the Humana-Provided Software will be installed, the
serial number of each workstation, the full name of the Personnel in control of
each of those workstations and the Humana USER ID assigned to each of those
Personnel. GPA shall keep the above described information current and provide
the information to Humana promptly upon request.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 4-6

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(3)Upon request by Humana or upon termination of the provision of Services for
any reason, GPA shall promptly make available to Humana any equipment upon which
the Humana-Provided Software has been installed in order to facilitate Humana’s
removal of the Humana-Provided Software. GPA shall retain no copies of the
Humana-Provided Software.

 

(4)Upon the removal of any Personnel in control of any workstation upon which
Humana-Provided Software has been installed from provision of Services to Humana
for any reason, including separation from GPA, GPA shall promptly make available
to Humana the equipment assigned to the Personnel to facilitate Humana’s removal
of the Humana-Provided Software. GPA shall retain no copies of the
Humana-Provided Software.

 

b)Humana may elect to provide remote support for GPA Personnel using
Humana-Provided Software. Such support shall be limited to addressing issues
with the use of the Humana-Provided Software in support of the Services. GPA
shall hold Humana harmless from any claim for loss or damages arising from or
otherwise related to any such provision of support by Humana.

 

c)GPA understands that in the event Humana installs or provides for installation
upon a GPA workstation an information security agent, that agent shall provide
to Humana a detailed log of each security event, i.e. each action that occurs on
the workstation.

 

13)Classification Control Requirements

 

a)GPA shall appropriately classify all Humana Confidential Information under
GPA’s data classification standards in order to restrict access to authorized
personnel only.

 

b)GPA shall assign an individual to act as the primary security liaison between
GPA and Humana (the “Security Custodian”). This person shall be a trusted source
at GPA for the distribution of passwords and other security matters.

 

Security Custodian Name:

Matthew C. Schwartz, Chief Compliance Officer

Grandparents.com, Inc.

 

E-mail: mschwartz@grandparnets.com

Phone Number: 917-846-5320

Mailing Address: 589 Eighth Avenue, 6FL

New York, NY 10018

 

In the event that the above listed person is no longer acting in the role of
Security Custodian, GPA shall notify Humana of said change by sending the above
information for the new Security Custodian to eis@humana.com.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 4-7

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14)Modification of Requirements

 

a)Although the security and confidentiality requirements specified herein are
minimum standards intended to facilitate the protection of Humana Confidential
Information, it remains GPA's responsibility to take any additional measures and
precautions necessary to ensure that Humana Confidential Information is
protected from unauthorized disclosure and use.

 

b)In the event that GPA determines that:

 

(1)any of the Humana security and confidentiality requirements specified herein
conflict with or fail to satisfy federal, state, or municipal information
security laws and regulations;

 

(2)any of the Humana security and confidentiality requirements specified herein
conflict with or fail to satisfy the relevant and applicable information
security practices in use within industries that GPA operates; or

 

(3)any applicable federal, state, municipal, industry, or Humana promulgated
security and confidentiality requirements jeopardize GPA's ability to protect
Humana Confidential Information or meet the terms of this Agreement;

 

then GPA shall promptly notify Humana of such issues and the parties agree to
review and/or modify the security practices specified herein to eliminate the
conflict or risk to Humana Confidential Information.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 4-8

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT 5

 

HIPAA BUSINESS ASSOCIATE ADDENDUM

 

THIS HIPAA BUSINESS ASSOCIATE ADDENDUM is entered into pursuant to and attached
to the HUMANA MARKETING AND DISTRIBUTION AGREEMENT (“Agreement”) by and between
Humana MarketPOINT, Inc. and its affiliates that offer or insure the Products
(collectively, hereinafter “Humana”) and Grandparents Health Plans LLC
(hereinafter “GPA”).

 

WITNESSETH

 

WHEREAS, Humana and GPA desire to enter into a standard business associate
arrangement pursuant to which GPA agrees to provide broker and/or agent services
under the Agreement; and

 

WHEREAS, Humana and GPA desire to enter into this HIPAA Business Associate
Addendum (hereinafter the “BA Addendum”) as follows:

 

Scope of BA Addendum

 

A.     In conformity with the regulations at 45 C.F.R. Parts 160-164 (the
“Privacy and Security Rules”), Humana will provide GPA with access to, or have
GPA create, maintain, transmit and/or receive certain Protected Health
Information (“PHI” as defined below), thus necessitating a written agreement
that meets the applicable requirements of the Privacy and Security Rules under
the Health Insurance Portability and Accountability Act of 1996, Public Law
104-191 (“HIPAA”).

 

B.     Humana and GPA intend to protect the privacy and provide for the security
of PHI disclosed to GPA pursuant to this BA Addendum in compliance with HIPAA
and the regulations promulgated thereunder by the U.S. Department of Health and
Human Services, including, but not limited to, Title 45, Section 164.504(e) of
the Code of Federal Regulations (“CFR”), as the same may be amended from time to
time and other applicable state and federal laws, rules and regulations
regarding privacy and security of personal information.

 

C.     The parties acknowledge that state and federal laws relating to
electronic data security and privacy are rapidly evolving and that further
amendment of this BA Addendum may be required to provide for procedures to
ensure compliance with such developments. The parties specifically agree to take
such action as is necessary to implement the standards and requirements of
HIPAA, the HIPAA Regulations and other applicable laws relating to the security
or confidentiality of PHI.

 

D.     In the event of any conflict between this BA Addendum and the Agreement
as to the subject matter referenced herein, this BA Addendum shall control.

In consideration of the mutual promises below and the exchange of Information
pursuant to this BA Addendum, the parties agree as follows:

 

1.            Definitions. The following terms shall have the meaning set forth
below:

 

(a)ARRA. “ARRA” means the American Recovery and Reinvestment Act of 2009.

 

(b)C. F. R. “C.F. R.” means the Code of Federal Regulations.

 

(c)Designated Record Set. “Designated Record Set” has the meaning assigned to
such term in 45 C. F. R. 160.501.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 5-1

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(d)Discovery. “Discovery” shall mean the first day on which a Security Breach is
known to GPA (including any person, other than the individual committing the
breach, that is an employee, officer, or other agent of GPA), or should
reasonably have been known to GPA, to have occurred.

 

(e)Electronic Health Record. “Electronic Health Record” means an electronic
record of health-related information on an individual that is created, gathered,
managed and consulted by authorized health care clinicians and staff.

 

(f)Electronic Protected Health Information. “Electronic Protected Health
Information” means information that comes within paragraphs 1 (i) or 1 (ii) of
the definition of “Protected Health Information”, as defined in 45 C. F. R.
160.103.

 

(g)Individual. “Individual” shall have the same meaning as the term “individual”
in 45 C. F. R. 164.501 and shall include a person who qualifies as personal
representative in accordance with 45 C. F. R. 164.502 (g).

 

(h)Protected Health Information. “Protected Health Information” shall have the
same meaning as the term “Protected Health Information”, as defined by 45 C. F.
R. 160.103, limited to the information created or received by GPA from or on
behalf of Humana.

 

(i)Required by Law. “Required by Law” shall have the same meaning as the term
“required by law” in 45 C. F. R. 164.501.

 

(j)Secretary. “Secretary” shall mean the Secretary of the Department of Health
and Human Services or his designee.

 

(k)Security Breach. “Security Breach” means the unauthorized acquisition,
access, use or disclosure of Protected Health Information which compromises the
security or privacy of such information, except where an unauthorized person to
whom such information is disclosed would not reasonably have been able to retain
such information. Security Breach does not include:

 

(i) any unintentional acquisition, access, or use of Protected Health
Information by an employee or individual acting under the authority of GPA if:

 

(a) such acquisition, access or use was made in good faith and within the course
and scope of the employment or other professional relationship of such employee
or individual, respectively, with GPA; and

 

(b) such information is not further acquired, accessed, used or disclosed by any
person; or

 

(ii) any inadvertent disclosure from an individual who is otherwise authorized
to access Protected Health Information at a facility operated by GPA to another
similarly situated individual at the same facility; and

 

(iii) any such information received as a result of such disclosure is not
further acquired, accessed, used or disclosed without authorization by any
person.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 5-2

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(l)Security Breach Compliance Date. “Security Breach Compliance Date” means the
date that is thirty (30) days after the Secretary publishes interim final
regulations to carry out the provisions of Section 13402 of Subtitle D (Privacy)
of ARRA.

 

(m)Security Incident. “Security Incident” shall have the same meaning as the
term “security incident” in 45 C. F. R. 164.304.

 

(n)Segregation of duties. “Segregation of duties” is a method for reducing the
risk of accidental or deliberate system misuse. Care should be taken that no
single person can access, modify or use assets without authorization or
detection. The initiation of an event should be separated from its
authorization. The possibility of collusion should be considered in designing
the controls.

 

(o)Standard Transactions. “Standard Transactions” means the electronic health
care transactions for which HIPAA standards have been established, as set forth
in 45 C. F. R., Parts 160-162.

 

(p)Unsecured Protected Health Information. “Unsecured Protected Health
Information” means Protected Health Information that is not secured through the
use of a technology or methodology specified by guidance issued by the Secretary
from time to time.

 

2.Obligation of GPA.

 

(a)Permitted Uses and Disclosures. GPA may create, use and/or disclose Humana
Member’s PHI pursuant to the Agreement or this BA Addendum in accordance with
the specifications set forth below provided that such use or disclosure would
not violate the Privacy and Security Rules if done by Humana or the minimum
necessary policies and procedures of the Humana.

 

·Eligibility, claims information and medical and dental records for the sole
purpose of quoting, underwriting, and case issuance and processing.

 

·Eligibility, claims information, and medical and dental records for the sole
purpose of case renewal activities.

 

·Eligibility information for the sole purpose of commission and bonus processing
and inquiries.

 

·Eligibility and claims information for the sole purpose of assisting members
and employers regarding claims processing and payment, member eligibility and
enrollment, billing and reimbursement decisions.

 

·Eligibility information for the sole purpose of assisting members and employers
regarding adding coverage, terminating coverage, name and address changes, ID
Card requisition, coverage questions, form requisition, and benefit
verification.

 

·Eligibility and claims information for the sole purpose of assisting in member
specific and employers regarding utilization review and utilization management.

 

·Eligibility and claims information for the sole purposes of assisting members
and employers regarding medical and dental necessity reviews.

 

·Eligibility and claims information for the sole purpose of assisting in member
and employer specific customer service and quality improvement activities.

 

·Eligibility, claims information and medical and dental records for the sole
purpose of assisting members and employers regarding coverage and referral
denial decisions.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 5-3

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(b)Specific Use and Disclosure Provisions

 

(1)Except as otherwise prohibited by this BA Addendum, GPA may use Protected
Health Information for the proper management and administration of GPA or to
carry out the legal responsibilities of the GPA.

 

(2)Except as otherwise prohibited by this BA Addendum, GPA may disclose
Protected Health Information for the proper management and administration of
GPA, provided that disclosures are Required By Law, or GPA obtains reasonable
assurances from the person to whom the information is disclosed that it will
remain confidential and used or further disclosed only as Required By Law or for
the purpose for which it was disclosed to the person, and the person notifies
GPA of any instances of which it is aware in which the confidentiality of the
information has been breached in accordance with the Security Breach and
Security Incident notifications requirements of this BA Addendum.

 

(3)GPA shall not directly or indirectly receive remuneration in exchange for any
Protected Health Information of an individual without Humana’s prior written
approval and notice from Humana that it has obtained from the individual, in
accordance with 45 C.F.R. 164.508, a valid authorization that includes a
specification of whether the Protected Health Information can be further
exchanged for remuneration by GPA. The foregoing shall not apply to Humana’s
payments to GPA for services delivered by GPA to Humana.

 

(4)Except as otherwise prohibited by this BA Addendum, GPA may use Protected
Health Information to provide data aggregation services to Humana as permitted
by 42 C.F.R. 164.504(e)(2)(i)(B).

 

(5) GPA may use Protected Health Information to report violation of law to
appropriate Federal and State authorities, consistent with 164.502 (j)(1).

 

(c)Data Aggregation Services. For purposes of this Section, "Data Aggregation"
means, with respect to Humana's PHI, the combining of such PHI by GPA with the
PHI received by GPA in its capacity as a Business Associate of another covered
entity, as that term is defined under HIPAA to permit data analyses that relate
to the health care operations of the respective Covered Entities. If applicable,
GPA shall provide the following Data Aggregation services relating to the health
care operations of Humana, as such GPA shall comply with restrictions on the use
and disclosure of PHI. Humana shall notify GPA of such restrictions upon the
effective date of this BA Addendum.

 

·Outcomes data aggregation

·Profiling of utilization patterns, outcomes and prescribing patterns of
providers

·Geographic profiling of patterns of care rendered to Humana Members

 

(d)Nondisclosure. GPA agrees to not use or disclose Protected Health Information
other than as permitted or required by this BA Addendum or as Required By Law.
GPA shall also comply with any further limitations on uses and disclosures
agreed to by Humana in accordance with 45 C.F.R. 164.522 provided that such
agreed upon limitations have been communicated to GPA according with Section
3(d) of this BA Addendum.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 5-4

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(e)Safeguards. GPA shall use appropriate safeguards to prevent use or disclosure
of PHI other than as specifically provided for by the Agreement or this BA
Addendum. Such safeguards shall at a minimum include: (i) a comprehensive
written information privacy and security policy; and (ii) a program that
includes administrative, technical and physical safeguards appropriate to the
size and complexity of GPA’s operations and the nature and scope of its
activities; and (iii) periodic and mandatory privacy and security training and
awareness to its employees and subcontractors; and (iv) appropriate
confidentiality agreements with all employees, subcontractors, independent
contractors and any entity to which GPA has delegated or sub-delegated its
rights, duties, activities and/or obligations under the Agreement or this BA
Addendum which contain terms and conditions that are the same or similar to
those contained in this BA Addendum; and (v) duties and areas of responsibility
should be segregated to reduce opportunities for unauthorized or unintentional
modification or misuse of Humana’s or GPA’s assets.

 

(f)Reporting of Disclosures and Mitigation. GPA shall provide immediate written
notice to Humana of any use or disclosure of PHI other than as specifically
provided for by the Agreement or this BA Addendum. Such notice shall be provided
in the manner set out in this BA Addendum. GPA agrees to mitigate, to the extent
practicable, any harmful effect that is known to GPA of a use or disclosure of
Protected Health Information by GPA in violation of the requirements of this BA
Addendum.

 

(g)Contractors. It is understood and agreed that GPA shall maintain written
confidentiality agreements with contractors, including without limitation
subcontractors and independent contractors, as necessary to perform the services
required under the Agreement, in a form consistent with, the terms and
conditions established in this BA Addendum. Sample copies of the standard
confidentiality agreements between GPA and contractors will be made available
upon request. GPA agrees and shall require contractors to agree that in the
event of any conflict between such Confidentiality Agreements and this BA
Addendum, the language in this BA Addendum shall control. GPA agrees to notify
Humana of any material change(s) to the aforementioned agreements at least
thirty (30) days prior to implementing such change(s). GPA shall ensure that any
agents, including subcontractors, to whom it provides Humana Member’s PHI
received from, created by, or received by GPA on behalf of Humana agrees to the
same restrictions and conditions that apply to GPA with respect to such PHI. In
no event shall GPA, without Humana’s prior written approval, provide Protected
Health Information received from, or created or received by GPA on behalf of
Humana, to any employee or agent, including a subcontractor, if such employee,
agent or subcontractor receives, processes or otherwise has access to the
Protected Health Information outside of the United States.

 

(h)Availability of Information. GPA agrees to provide access, at the request of
Humana, and in the time and manner designated by Humana, to Protected Health
Information in a Designated Record Set, to Humana or, as directed by Humana, to
an Individual in order to meet the requirements under 45 C.F.R. 164.524.
Humana’s determination of what constitutes “Protected Health Information” or a
“Designated Record Set” shall be final and conclusive. If GPA provides copies or
summaries of Protected Health Information to an Individual it may impose a
reasonable, cost-based fee in accordance with 45 C.F.R. 164.524 (c)(4).

 

(i)Amendment of PHI. GPA shall make PHI available to Humana as reasonably
required to fulfill Humana's obligations to amend such PHI pursuant to HIPAA and
the HIPAA Regulations, including, but not limited to, 45 CFR Section 164.526 and
GPA shall, as directed by Humana, incorporate any amendments to PHI into copies
of such PHI maintained by GPA.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 5-5

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(j)Internal Practices. GPA agrees to make (i) internal practices, books, and
records, including policies and procedures, relating to the use and disclosure
of Protected Health Information received from, or created or received by GPA on
behalf of, Humana, and (ii) policies, procedures, and documentation relating to
the safeguarding of Electronic Protected Health Information available to Humana,
or at the request of the Humana to the Secretary, in a time and manner
designated by Humana or the Secretary, for purposes of the Secretary determining
Humana’s compliance with the Privacy and Security Rules.

 

(k)Notification of Breach. Beginning on the Effective Date of the Agreement, GPA
agrees to report to Humana any potential Security Breach of Unsecured Protected
Health Information without unreasonable delay and in no case later than five (5)
calendar days after Discovery of a Security Breach. Such notice shall include:
(i) the identification of each individual whose Unsecured Protected Health
Information has been, or is reasonably believed by GPA, to have been, accessed,
acquired, or disclosed; and (ii) a brief description of the event; and (iii) the
date of the potential Security Breach; and (iv) the date of discovery; and (v)
the type of Protected Health Information involved; and (vi) any preliminary
steps taken to mitigate the damage; and (vii) a description of any investigatory
steps taken. In addition, GPA shall provide any additional information
reasonably requested by Humana for purposes of investigating the Security
Breach. GPA’s notification of a Security Breach under this section shall comply
in all respects with each applicable provision of Section 13400 of Subtitle D
(Privacy) of ARRA and related guidance issued by the Secretary from time to
time.

 

Breach notifications must be reported to Humana by one of the following methods:

 

By Mail: Humana Privacy Officer   500 West Main Street, 26th Floor   Louisville,
KY 40202     By Phone: 502-580-3700      By email:  privacyoffice@humana.com 

 

(l)In addition to the foregoing, GPA agrees that in the event of a security
incident, Humana shall have the sole right to determine (i) whether notice is to
be provided to any individuals, regulators, law enforcement agencies, consumer
reporting agencies, media outlets and/or HHS, or others as required by law or
regulation, or in Humana’s discretion; and (ii) the contents of such notice,
whether any type of remediation may be offered to affected persons, and the
nature and extent of any such remediation. Any such notice or remediation shall
be at GPA’s sole cost and expense.

 

(m) GPA agrees to document such disclosures of Protected Health Information as
would be required for Humana to respond to a request by an Individual for an
accounting of disclosures of Protected Health Information in accordance with 45
C.F.R. 164.528.

 

(n)GPA agrees to provide to Humana, in the time and manner designated by Humana,
the information collected in accordance with Section 2(j) of this BA Addendum,
to permit Humana to respond to a request by an Individual for an accounting of
disclosures of Protected Health Information in accordance with 45 C.F.R.
164.528. In addition, with respect to information contained in an Electronic
Health Record, GPA shall document, and maintain such documentation for three (3)
years from date of disclosure, such disclosures as would be required for Humana
to respond to a request by an Individual for an accounting of disclosures of
information contained in an Electronic Health Record, as required by Section
13405(c) of Subtitle D (Privacy) of ARRA and related regulations issued by the
Secretary from time to time.

 

(o)GPA acknowledges that it shall request from Humana and so disclose to its
affiliates, agents and subcontractors or other third parties, (i) the
information contained in a “limited data set,” as such term is defined at 45
C.F.R. 164.514(e)(2), or, (ii) if needed by GPA, to the minimum necessary to
accomplish the intended purpose of such requests or disclosures. In all cases,
GPA shall request and disclose Protected Health Information only in a manner
that is consistent with guidance issued by the Secretary from time to time.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 5-6

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(p)With respect to Electronic Protected Health Information, GPA shall implement
and comply with (and ensure that its subcontractors implement and comply with)
the administrative safeguards set forth at 45 C.F.R. 164.308, the physical
safeguards set forth at 45 C.F.R. 310, the technical safeguards set forth at 45
C.F.R. 164.312, and the policies and procedures set forth at 45 C.F.R. 164.316
to reasonably and appropriately protect the confidentiality, integrity, and
availability of the Electronic Protected Health Information that it creates,
receives, maintains, or transmits on behalf of Humana. GPA acknowledges that,
effective the later of the Effective Date of the Agreement or February 17, 2010,
(i) the foregoing safeguard, policies and procedures requirements shall apply to
GPA in the same manner that such requirements apply to Humana, and (ii) GPA
shall be liable under the civil and criminal enforcement provisions set forth at
42 U.S.C. 1320d-5 and 1320d-6, as amended from time to time, for failure to
comply with the safeguard, policies and procedures requirements and any guidance
issued by the Secretary from time to time with respect to such requirements.

 

(q)With respect to Electronic Protected Health Information, GPA shall ensure
that any agent, including a subcontractor, to whom it provides Electronic
Protected Health Information, agrees to implement reasonable and appropriate
safeguards to protect it.

 

(r)GPA shall report to Humana any Security Incident of which it becomes aware.
For purposes of reporting to Humana, any attempted unsuccessful Security
Incident means any attempted unauthorized access that prompts GPA to investigate
the attempt or review or change its current security measures.

 

(s)If GPA conducts any Standard Transactions on behalf of Humana, GPA shall
comply with the applicable requirements of 45 C.F.R. Parts 160-162.

 

(t)During the term of this BA Addendum, GPA may be asked to complete a security
survey and/or attestation document designed to assist Humana in understanding
and documenting GPA’s security procedures and compliance with the requirements
contained herein. GPA’s failure to complete either of these documents within the
reasonable timeframe specified by Humana shall constitute a Material Breach of
the Agreement and this BA Addendum.

 

(u)Business Associate acknowledges that, effective the later of the Effective
Date of the Agreement or February 17, 2010, it shall be liable under the civil
and criminal enforcement provisions set forth at 42 U.S.C. 1320d-5 and 1320d-6,
as amended from time to time, for failure to comply with any of the use and
disclosure requirements of this BA Addendum and any guidance issued by the
Secretary from time to time with respect to such use and disclosure
requirements.

 

3.Obligations of Humana.

 

(a)Humana will use appropriate safeguards to maintain the confidentiality,
privacy and security of PHI in transmitting same to GPA pursuant to the
Agreement and this BA Addendum.

 

(b)Humana shall notify GPA of any limitation(s) in Humana’s notice of privacy
practices that Humana produces in accordance with 45 C.F.R. 164.520 (as well as
any changes to that notice), to the extent that such limitation(s) may affect
GPA’s use or disclosure of Protected Health Information.

 

(c)Humana shall provide GPA with any changes in, or revocation of, permission by
Individual to use or disclose Protected Health Information, to the extent that
such changes affect GPA’s use or disclosure of Protected Health Information.

 

(d)Humana shall notify GPA of any restriction to the use or disclosure of
Protected Health Information that Humana has agreed to in accordance with 45
C.F.R. 164.522, to the extent that such restriction may affect GPA’s use or
disclosure of Protected Health Information.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 5-7

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4.     Audits, Inspection and Enforcement. From time to time upon reasonable
advance notice, or upon a reasonable determination by Humana that GPA has
potentially or actually breached this BA Addendum, Humana may inspect the
facilities, systems, books, procedures and records of GPA to monitor compliance
with this BA Addendum. GPA shall promptly remedy any violation of any term of
this BA Addendum and shall certify the same to Humana in writing.

 

To the extent that Humana determines that such examination is necessary to
comply with Humana's legal obligations pursuant to HIPAA relating to
certification of its security practices, Humana or its authorized agents or
contractors, may, at Humana's expense, examine GPA’s facilities, systems,
procedures and records as may be necessary for such agents or contractors to
certify to Humana the extent to which GPA’s administrative, physical and
technical safeguards comply with HIPAA, the HIPAA Regulations or this BA
Addendum.

 

5.     Waiver. Waiver, whether expressed or implied, of any breach of any
provision of this BA Addendum shall not be deemed to be a waiver of any other
provision or a waiver of any subsequent or continuing breach of the same
provision. In addition, waiver of one of the remedies available to either party
in the event of a default or breach of this Addendum by the other party, shall
not at any time be deemed a waiver of a party’s right to elect such remedy(ies)
at any subsequent time if a condition of default continues or recurs.

 

6.     Termination.

 

(a)Term. The provisions of this BA Addendum shall take effect on the Agreement’s
Effective Date and shall terminate when all of the Protected Health Information
provided by Humana to GPA, or created, maintained, transmitted or received by
GPA on behalf of Humana, is destroyed or returned to Humana, or, in accordance
with Section 6(c)(2) of this BA Addendum. This BA Addendum shall survive
termination or expiration of the Agreement.

 

(b)Termination for Cause. Without limiting the termination rights of the parties
pursuant to the Agreement or this BA Addendum and upon, either party’s knowledge
of a Material Breach of this BA Addendum by the other party, the non-breaching
party shall provide an opportunity for the breaching party, to cure the breach
or end the violation, or terminate the BA Addendum, if the breaching party does
not cure the breach or end the violation within the time specified by the
non-breaching party, or immediately terminate this BA Addendum, if, in the
non-breaching party’s reasonable judgment cure is not possible.

 

(c)Effect of Termination.

 

(1)    Except as provided in Section 6(c), upon termination of this BA Addendum,
for any reason, GPA shall return or destroy all Protected Health Information
received from Humana, or created, maintained, transmitted or received by GPA on
behalf of Humana. This provision shall apply to Protected Health Information
that is in the possession of subcontractors or agents of GPA. GPA shall retain
no copies of the Protected Health Information.

 

(2)   In the event GPA determines that returning or destroying the Protected
Health Information is infeasible, GPA shall provide to Humana notification of
the conditions that make return or destruction infeasible. Upon mutual agreement
of the parties that return or destruction of Protected Health Information is
infeasible, per Section 6(a) above, GPA shall continue to extend the protection
of this BA Addendum to such Protected Health Information and limit further uses
and disclosures of such Protected Health Information for so long as GPA
maintains such Protected Health Information. 

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 5-8

 

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2. REDACTED MATERIAL IS MARKED WITH [***] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(d)Judicial or Administrative Proceedings. Either party may terminate the
Agreement, effective immediately, if: (i) the other party is named as a
defendant in a criminal proceeding for a violation of HIPAA or (ii) a finding or
stipulation that the other party has violated any standard or requirement of
HIPAA or other security or privacy laws is made in any administrative or civil
proceeding in which the party has been joined.

 

7.     Indemnification. Humana and GPA will indemnify hold harmless and defend
the other party to the Agreement from and against any and all claims, losses,
liabilities, costs and other expenses incurred as a result of, or arising
directly or indirectly out of or in connection with: (i) any misrepresentation,
breach of warranty or non-fulfillment of any undertaking on the part of the
party under this BA Addendum; and (ii) any claims, demands, awards, judgments,
actions and proceedings made by any person or organization arising out of or in
any way connected with the party's performance under this BA Addendum.

 

8.     Disclaimer. Humana makes no warranty or representation that compliance by
GPA with this BA Addendum, HIPAA or the HIPAA Regulations will be adequate or
satisfactory for GPA’s own purposes or that any information in GPA’s possession
or control, or transmitted or received by GPA, is or will be secure from
unauthorized use or disclosure. GPA is solely responsible for all decisions made
by GPA regarding the safeguarding of PHI.

 

9.     Assistance in Litigation or Administrative Proceedings. GPA shall make
itself, and any subcontractors, employees or agents assisting GPA in the
performance of its obligations under the Agreement, available to Humana, at no
cost to Humana, to testify as witnesses, or otherwise, in the event of
litigation or administrative proceedings being commenced against Humana, its
directors, officers or employees based upon claimed violation of HIPAA, the
HIPAA Regulations or other laws relating to security and privacy, except where
GPA or its contractor, employee or agent is a named adverse party.

 

10.   Costs Recovery. GPA, at its own cost and expense shall:

 

·promptly furnish to Humana full details of the breach. For purposes of this
section, Breach shall mean any suspected or actual breach of security, intrusion
or unauthorized use or disclosure of PHI and/or any actual or suspected use or
disclosure of data in violation of any applicable federal or state laws or
regulations;

 

·assist and cooperate fully with Humana in Humana’s investigation of GPA,
employees, contractors, sub-contractors, agents or other third parties related
to the security incident, including but not limited to providing Humana with
physical access to the facilities and operations affected, facilitating
interviews with employees and others involved in the matter, and making
available all relevant records, logs, files, systems and data; and

 

·promptly use its best efforts to prevent a recurrence of any such security
incident.

 

11.   No Third Party Beneficiaries. The parties have not created and do not
intend to create by this BA Addendum any third party rights under this BA
Addendum, including but not limited to Members. There are no third party
beneficiaries to this BA Addendum.

 

12.   Receipt of PHI. GPA’s receipt of Humana Member’s PHI pursuant to the
transactions contemplated by the Agreement shall be deemed to begin on the
execution date below, and GPA’s obligations under this BA Addendum shall
commence with respect to such PHI upon such receipt.

 

13.   Interpretation. The parties agree that any ambiguity in this BA Addendum
shall be resolved in favor of a meaning that complies and is consistent with
HIPAA and the HIPAA Regulations.

 

14.   Regulatory References. A reference in this BA Addendum to a section in the
Privacy and Security Rules means the section as in effect or as amended.

 



Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 5-9

 

 

15.   Amendment. Upon the enactment of any law or regulation affecting the use
or disclosure of Protected Health Information, the safeguarding of Electronic
Protected Health Information, or the publication of any decision of a court of
the United States or any state relating to any such law or the publication of
any interpretive policy or opinion of any governmental agency charged with the
enforcement of any such law or regulation, either party may, by written notice
to the other party, amend the BA Addendum in such manner as such party
determines necessary to comply with such law or regulation. If the other party
disagrees with such amendment, it shall so notify the first party in writing
within thirty (30) days of the notice. If the parties are unable to agree on an
amendment within thirty (30) days thereafter, then Humana may terminate the
Agreement on thirty (30) days written notice to GPA.

 

16.   Survival. The respective rights and obligations of GPA under Sections 6(c)
and 7 of this BA Addendum shall survive the termination of this BA Addendum or
the Agreement.

 

Grandparents Health Plans LLC Affinity MDA 9-1-12Exhibit 5-10

 